Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 1 of 138 PageID #:17843
                                                                                   1


 1    TRANSCRIBED FROM DIGITAL RECORDING
 2                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
 3                               EASTERN DIVISION
 4    MOTOROLA SOLUTIONS, INC., et al.,              )
                                                     )
 5                    Plaintiffs,                    )
                                                     )
 6                   vs.                             )   No. 17 C 1973
                                                     )
 7    HYTERA COMMUNICATIONS CORPORATION              )
      LTD., et al.,                                  )   Chicago, Illinois
 8                                                   )   November 13, 2018
                      Defendants.                    )   8:28 A.M.
 9
                      TRANSCRIPT OF PROCEEDINGS - Motion
 10          BEFORE THE HONORABLE JEFFREY COLE, Magistrate Judge
 11   APPEARANCES:
 12   For the Plaintiffs:              KIRKLAND & ELLIS LLP
                                       555 California Street
 13                                    27th Floor
                                       San Francisco, California 94101
 14                                    BY: MR. ADAM R. ALPER
                                            MR. BRANDON HUGH BROWN
 15
                                       KIRKLAND & ELLIS LLP
 16                                    333 South Hope Street
                                       Los Angeles, California 90071
 17                                    BY: MR. JUSTIN SINGH
                                            MR. MICHAEL W. DE VRIES
 18

 19                          PAMELA S. WARREN, CSR, RPR
                                Official Court Reporter
 20                           219 South Dearborn Street
                                       Room 2342
 21                            Chicago, Illinois 60604
                                    (312) 408-5100
 22
      NOTE: Please notify of correct speaker identification.
 23   FAILURE TO SPEAK DIRECTLY INTO THE MICROPHONE MAKES PORTIONS
      UNINTELLIGIBLE.
 24

 25

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 2 of 138 PageID #:17844
                                                                                   2


 1    APPEARANCES: Continued
 2    For the Defendants:              STEPTOE & JOHNSON LLP
                                       1330 Connecticut Ave., N.W.
 3                                     Washington, DC 20036
                                       BY: MR. BOYD T. CLOERN
 4
                                       STEPTOE & JOHNSON, LLP,
 5                                     115 South LaSalle Street
                                       Suite 3100
 6                                     Chicago, Illinois 60603
                                       BY: MR. DANIEL STEVEN STRINGFIELD
 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 3 of 138 PageID #:17845
                                                                                   3


 1           (Proceedings held in open court:)
 2               THE CLERK: 17 C 1793, Motorola Solutions versus
 3    Hytera Communications.
 4               THE COURT: Well, you got ahold of the other folks,
 5    Jan?
 6               THE CLERK: Yes.
 7               THE COURT: Okay.
 8               MR. ALPER: Good morning, your Honor. Adam Alper for
 9    Motorola.
 10              MR. DE VRIES: Good morning, your Honor. Mike De
 11   Vries for Motorola.
 12              THE COURT: Good morning.
 13              MR. BROWN: Good morning, your Honor. Brandon Brown
 14   for Motorola.
 15              MR. CLOERN: Good morning, your Honor. Boyd Cloern
 16   for Hytera.
 17              THE COURT: Did you come in from out of town?
 18              MR. CLOERN: Yes. Yes, your Honor.
 19              THE COURT: Just for this?
 20              MR. CLOERN: Just for this. From Washington D.C.
 21              THE COURT: Wow.
 22              MR. STRINGFIELD: Good morning, your Honor. Daniel
 23   Stringfield from Steptoe & Johnson on behalf of Hytera.
 24              THE COURT: Do you want to come up or do you want to
 25   sit down?

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 4 of 138 PageID #:17846
                                                                                   4


 1               Come on up.
 2               UNIDENTIFIED FEMALE: Kathy (unintelligible), law
 3    clerk, on behalf of Hytera.
 4               THE COURT: Good morning.
 5               UNIDENTIFIED FEMALE: Good morning.
 6               THE COURT: Well?
 7               MR. CLOERN: So, your Honor, I'm happy to start. I
 8    think we have resolved almost everything. And it might be
 9    efficient --
 10              THE COURT: I thought you resolved everything except
 11   two things.
 12              MR. CLOERN: Exactly. Exactly.
 13              THE COURT: Can you tell me then what this is? What
 14   all of this is, this probably two-foot high stack of documents.
 15              MR. CLOERN: So we did file an opposition to the
 16   motion to compel for the record, noting in the opposition that
 17   all the issues, except for two have been resolved, and then
 18   briefing on those issues.
 19              We also filed late last night our own motion to compel
 20   so that it would be on the record.
 21              THE COURT: Why don't we do one thing at a time.
 22   There were two matters that were left open that you hadn't
 23   resolved. Yes?
 24              MR. ALPER: Your Honor, I think that there are, I
 25   believe, all told of the three things that we raised, there are

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 5 of 138 PageID #:17847
                                                                                   5


 1    two that we would like to discuss today.
 2               THE COURT: Okay. And then we'll do your motion.
 3               MR. CLOERN: Thank you, your Honor.
 4               THE COURT: Okay.
 5               MR. ALPER: And one is Mr. Chen's documents.
 6               Actually three things. One is Mr. Chen's documents.
 7    The second are the interrogatory responses. The third is where
 8    we are in the source code. And we can just dive into them in
 9    that order if that's okay with your Honor.
 10              THE COURT: Whatever you want.
 11              MR. ALPER: So with Mr. Chen's documents, we have
 12   conferred with Hytera's counsel over the weekend. And I'd say
 13   there is one large issue that came up. Hytera's counsel has,
 14   per your Honor's order, agreed to produce documents from
 15   Mr. Chen. However, what they have told us is they are going to
 16   first -- they are first performing what they are calling
 17   a -- actually counsel isn't doing this, as I understand it.
 18   That someone at Hytera is performing a state secret review
 19   before anyone applies relevant search terms to Mr. Chen's
 20   documents.
 21              THE COURT: So we're back to the -- where what started
 22   with a long time ago about Chinese law.
 23              MR. ALPER: It -- in a -- it is similar to that issue,
 24   your Honor. But here it seems much more clear to us. We have
 25   someone in China without any criteria that we're aware of

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 6 of 138 PageID #:17848
                                                                                   6


 1    performing a state secret review.
 2               THE COURT: And on his sort of say so will determine
 3    what they're willing to give you.
 4               MR. ALPER: Right. What will determine the set of
 5    documents that they will then apply search terms to. And at
 6    that point what Hytera says, which will be in about two or
 7    three weeks, Hytera will run search terms that (unintelligible)
 8    propose, decide which ones they think are too broad and which
 9    ones are not broad enough, and then we can have a negotiation
 10   over that, and then they'll produce from that.
 11              We have a -- we have two great concerns about this,
 12   your Honor. Number one, there is absolutely no control over
 13   what this person, who is not even counsel for Hytera in this
 14   case, is going to pull out of the production, and we have --
 15              THE COURT: And you won't know what the basis is.
 16              MR. ALPER: What the basis is or what the documents
 17   were. And -- and by -- there is no dispute, everyone agrees,
 18   that those could be relevant documents, they could be highly
 19   relevant documents because they will be before they apply the
 20   search terms. So that's item number one.
 21              Item Number 2 --
 22              THE COURT: Well, I would think you would do the
 23   search terms first, and then worry about whether -- I'm sort of
 24   a -- let me finish.
 25              MR. ALPER: I'm sorry.

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 7 of 138 PageID #:17849
                                                                                   7


 1               THE COURT: Whether or not then they apply. I mean,
 2    if the search terms work and they don't apply, what -- why do
 3    it first?
 4               MR. ALPER: That is exactly --
 5               THE COURT: Why do the search first?
 6               MR. ALPER: That's one of our --
 7               THE COURT: Aside from the fact --
 8               MR. ALPER: -- great concerns --
 9               THE COURT: -- you don't know who is doing it and the
 10   criteria that are being employed and his say so. Some guy that
 11   no one knows, including you, will determine what we get in an
 12   American courtroom.
 13              MR. ALPER: What we -- our concern is that that --
 14   that what that does is it allows Hytera, the company, who had
 15   by -- per our allegations has stolen a tremendous amount of
 16   material from Motorola --
 17              THE COURT: Well, let --
 18              MR. ALPER: -- putting that aside.
 19              THE COURT: Put that aside.
 20              MR. ALPER: It allows Hytera, someone out there, to
 21   make calls about what comes into this case who doesn't have an
 22   obligation before this Court.
 23              THE COURT: And no basis for determining how and no
 24   basis for review.
 25              MR. ALPER: Absolutely. So that's -- that's item one.

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 8 of 138 PageID #:17850
                                                                                   8


 1               THE COURT: Well, that strikes me as curious, to say
 2    the least.
 3               MR. CLOERN: Well, I have new information.
 4               THE COURT: Oh.
 5               MR. CLOERN: I'm sorry, I didn't want to interrupt.
 6               THE COURT: No, no, no.
 7               MR. CLOERN: But I can resolve all of this --
 8               THE COURT: Well, good.
 9               MR. CLOERN: -- I think. I have new information.
 10              THE COURT: Good. Because he's not going to work.
 11              MR. CLOERN: Understood. So --
 12              THE COURT: At least I'm going to try to make it not
 13   work. And I --
 14          (Laughter.)
 15              THE COURT: -- assume no American Judge would allow
 16   that to happen. I mean, that's just -- that's nonsensical.
 17              MR. CLOERN: So, your Honor, when we came into the
 18   case, there was a protocol already set up that we're -- we had
 19   to (unintelligible) on the state -- what we call the SSR
 20   review, right, that state secret review. At counsel's request
 21   we inquired about the state secret review, and we found out the
 22   sequencing of how the search terms were run, the state secret
 23   search terms first, documents being excluded on that basis, and
 24   then the case relevant search terms run on the resulting data
 25   set.

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 9 of 138 PageID #:17851
                                                                                   9


 1               We asked Hytera about that, and they confirmed that
 2    was the way they were doing it. And we have asked them to now
 3    inquire with their Chinese counselors whether that could be
 4    changed under the state secret laws of China. They have come
 5    back to us, and they are going to change it. They are going to
 6    go in -- so two points. Going forward, including on Mr. Chen's
 7    documents, Hytera is going to run the case relevancy terms
 8    first, and then the state secret terms. Okay?
 9               THE COURT: Strikes me that's certainly the way to do
 10   it. You come up empty the first time.
 11              MR. CLOERN: I agree. I agree. And so if there are
 12   hits on both a case relevancy term and a state secret term,
 13   then we're going to have to figure out what to do about that.
 14   Because if it is a Chinese state secret, then the Chinese law
 15   would prohibit its export. We don't know if that's going to
 16   happen or if that's.
 17              THE COURT: If it applies.
 18              MR. CLOERN: Right, if it applies.
 19              So we'll just take this in two steps. Let's see if
 20   the search terms, the case relevancy search terms, hit on any
 21   state secret identified documents --
 22              THE COURT: Can I ask --
 23              MR. CLOERN: -- and then we'll --
 24              THE COURT: -- one question.
 25              MR. CLOERN: -- take it from there.

                                 ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 10 of 138 PageID #:17852
                                                                                    10


  1               THE COURT: Yeah, I think -- how long has this
  2    controversy, this narrow controversy, been going on between the
  3    two of you?
  4               MR. ALPER: Your Honor, so up until right now, we did
  5    not know that Hytera was running state secret search terms on
  6    any of the productions. So this is news to us that there has
  7    been a set of documents that has been withheld that's
  8    potentially relevant.
  9               THE COURT: But I just want to -- this is a
 10    newer -- or new controversy.
 11               MR. ALPER: Brand new.
 12               MR. CLOERN: As of this moment.
 13               THE COURT: That's fine. Okay. I just wanted to
 14    ensure that we didn't have something that's a year and a half
 15    old still lingering.
 16               MR. ALPER: In fact, prior counsel at a prior hearing
 17    with us and your Honor said that Hytera had not withheld
 18    documents based on any state secret review in court. Although
 19    it was never something that came up in the briefing.
 20               THE COURT: Okay. Could I stop -- is she -- are you
 21    guys ready?
 22          (Discussion off the record.)
 23               THE COURT: All right. Could I ask you to wait one
 24    minute?
 25               MR. CLOERN: Certainly, your Honor.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 11 of 138 PageID #:17853
                                                                                    11


  1               THE COURT: Because I assume you'll be here for a
  2    while.
  3          (Whereupon the Court turned his attention to other matters
  4    on his call.)
  5               THE COURT: Okay. Come on back up here.
  6               THE CLERK: 17 C 1793.
  7               THE COURT: So I'm sorry. Where did we leave off?
  8               MR. ALPER: We left off on the state secret review.
  9               THE COURT: Right.
 10               MR. ALPER: And we had -- we were not aware until just
 11    now that this is what was being done and has been done.
 12               THE COURT: Let me interrupt you for a
 13    moment. Supposing a guy writes an email and says, I'm scared
 14    I'm going to go to jail. Unclear what he meant. Maybe he is
 15    guilty of God knows what and has nothing to do with this case.
 16               He writes a second email and he clarifies the first
 17    and he makes it clear that his fear of going to jail is
 18    intimately involved in things he's done or admitted to do in
 19    connection with this case.
 20               Is that the kind of thing that will fall within -- it
 21    seems to me it wouldn't fall within any state secret's doctrine
 22    no matter how secretive the country was.
 23               MR. CLOERN: That would not be within the state secret
 24    doctrine, your Honor.
 25               THE COURT: Okay.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 12 of 138 PageID #:17854
                                                                                    12


  1               MR. CLOERN: And, you know, there are a set of -- we
  2    know what's going to hit on a state secret document because
  3    there is a set of search terms.
  4               THE COURT: Well, but it may hit on a state secret
  5    document -- and on a document that is simply relevant and has
  6    nothing to do with it state secrets.
  7               MR. CLOERN: Agree 100 percent. And that is exactly
  8    why, as soon as we learned of it, as soon as we found out what
  9    the protocol is, we talked with counsel, and then we talked
 10    with the client. And we said, can we change it? And I think
 11    there was -- some people's may have had a concern that the
 12    first thing you have to do is whittle out anything that's a
 13    state secret so that nothing else is done to it. I don't know.
 14               But the Chinese lawyers have determined that we can
 15    honor the request. Hytera can. They are doing that. And for
 16    any documents for any previous custodians that were withheld on
 17    the state secret review or excluded on a state secret review
 18    before case relevant search terms were run, they're going to
 19    run those cases relevant search terms on those documents
 20    because they have been, you know, sequestered. So it is -- if
 21    -- and if there are any double hits, so to speak, that both
 22    have a case relevant search term and a state secret search
 23    term, we'll inform counsel and the Court and we'll -- we'll
 24    work it out.
 25               THE COURT: Mr. Alper.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 13 of 138 PageID #:17855
                                                                                    13


  1               MR. ALPER: So I think there is two sides to this.
  2    One is a system for checks on this process. Because if people
  3    are just doing things over there, it is very hard to --
  4               THE COURT: Well, I think that's not appropriate. But
  5    I got -- counsel apparently doesn't think so either.
  6               If somebody --
  7               MR. CLOERN: Right, that they --
  8               THE COURT: If somebody ran random checks with no way
  9    to know what the check and balance -- what the check is, well,
 10    that's -- then everyone is operating in the dark, and that
 11    can't be okay.
 12               MR. ALPER: Agreed, your Honor. So that's one thing
 13    that I think we'd like to come away with.
 14               THE COURT: And terms themselves, it would strike me
 15    cannot offend state secret law if you knew a term X or a term
 16    Y. Doesn't tell you anything, it is a term.
 17               MR. CLOERN: There is a review, your Honor. So if --
 18               THE COURT: No, no, I just want -- I want Mr. Alper to
 19    finish.
 20               Go ahead.
 21               MR. ALPER: So I think we need to -- so there is a
 22    couple of things. There is a way to have a way to verify that
 23    relevant document are not just being pulled out, and what is
 24    being pulled out and having a way to raise those issues to your
 25    Honor, I think is one issue that we -- one thing we need to

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 14 of 138 PageID #:17856
                                                                                    14


  1    accomplish.
  2               And the second is a concern that we have that this is
  3    what is actually happening when prior counsel told your Honor
  4    in open court that they were not doing it.
  5               And so now it turns out that they all along have been
  6    performing a secret, state secret review, pulling out
  7    potentially relevant documents. We now find out that that is
  8    the case where -- but previously, in open court, prior counsel
  9    told you that they were not withholding any documents based on
 10    a state secret review.
 11               And so I think this needs to be handled very -- on
 12    that issue, this needs to be handled in very formal manner
 13    where we have some sort of confirmation as to what is actually
 14    happening in detail.
 15               But putting that second issue --
 16               THE COURT: Well, let me just say this. I said, I
 17    think I said at the time, that we live in a world, not now, but
 18    always, where clients doesn't always share what they should
 19    share with their lawyers. And I thought whatever was going on,
 20    if that was going on, that was a case with prior counsel. I
 21    didn't for a moment think that whatever he told me wasn't
 22    accurate. And I think I said so. I said it is conceivable
 23    that you're not getting the right story from your client.
 24               But that's true of you guys too. We -- true of all of
 25    us.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 15 of 138 PageID #:17857
                                                                                    15


  1               MR. ALPER: Certainly. And so that's -- I think
  2    that's why now we're getting -- so now that -- what is
  3    happening is coming out, and we want to be sure --
  4               THE COURT: Well, it strikes me that therefore one
  5    can't really depend on what is being told to us by Hytera. And
  6    they shouldn't depend on what your folks are telling you that
  7    you relate. There has got to be a system of checks and
  8    balances on people, and that's what the rules provide for.
  9    They don't necessarily rely on lawyers. Lawyers only know what
 10    they are told.
 11               MR. ALPER: Yeah.
 12               THE COURT: That's how we function. A guy says to us,
 13    I wasn't at the -- at the robbery, and it turns out he's the
 14    robber. Well, lawyers don't know.
 15               MR. ALPER: Right. And I think that's -- you have
 16    articulated better what my point is is that we need a specific
 17    way of providing checks and balances.
 18               THE COURT: But how do we do that?
 19               MR. ALPER: Okay. So -- so -- I'm sorry, sorry, your
 20    Honor. I did not--
 21               THE COURT: No, no, keep --
 22               MR. CLOERN: I apologize.
 23               MR. ALPER: So I think a couple of things. The one
 24    thing is it would be good to know what the state secret search
 25    terms are. If -- if that can be provided to us.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 16 of 138 PageID #:17858
                                                                                    16


  1               Second, whatever is withheld, we need a confirmation
  2    that the only things that are withheld are things that hit on
  3    this search term list, so there isn't some other kind of exit
  4    valve for documents of the production.
  5               THE COURT: That you don't know about.
  6               MR. ALPER: That we won't know about. So then -- now
  7    we have a universe of what is being withheld under a state
  8    secret claim, which would be things that hit on the search
  9    terms much.
 10               Then I think some sort of logging procedure would be
 11    appropriate.
 12               Another thing, your Honor, the issue is, as I
 13    understand it, is whether non-Chinese nationals can review the
 14    materials. We have Chinese lawyers actually at our firm who
 15    can be subject to your Honor's protective order, who can also
 16    view those documents in order to at least have a check that
 17    way, to look at what's being withheld, to determine whether a
 18    couple things. One, whether it actually implicates a state
 19    secret, and whether there is a lesser --
 20               THE COURT: And they don't tell you folks in effect
 21    not -- not (unintelligible) but a Chinese wall is erected --
 22               MR. ALPER: We can --
 23               THE COURT: -- between your firm and them.
 24               MR. ALPER: At least until we have an order --
 25               THE COURT: Right.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 17 of 138 PageID #:17859
                                                                                    17


  1               MR. ALPER: -- from your Honor.
  2               THE COURT: I understand.
  3               MR. ALPER: -- permitting to us have that
  4    conversation.
  5               And then, secondly, we can decide whether maybe there
  6    is a redaction that can be affected on this -- whatever is the
  7    state secret part and --
  8               THE COURT: From the other part.
  9               MR. ALPER: From the other part. And we have a belief
 10    because -- that this actually, with the proper set of checks
 11    and balances, will be something that will become -- will likely
 12    be obviated, and here's why. The likelihood that there is -- a
 13    lot of relevant things that are actually state secrets we
 14    believe is low, right? Things that actually relate to Chinese
 15    government state secrets that are pertinent to the facts of
 16    this case, which have to do with Hytera taking things from
 17    Motorola, seems -- seems to us low. It is -- I'm speculating.
 18    I'll be honest, I'm speculating right now. But it seems low.
 19               And that if we have a series of very specific checks
 20    like that, and we affect them in a relatively, you know,
 21    reasonably timed basis, that we can -- we can -- can we get
 22    down to what the actual disputes will be, if, any at that
 23    point.
 24               But we really feel that we need measures like that in
 25    place. And some confirmation by U.S. counsel that they are in

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 18 of 138 PageID #:17860
                                                                                    18


  1    place, so that way we know Hytera is actually doing the things
  2    that they are supposed to do.
  3               THE COURT: And what kind of a response have you
  4    gotten to your ideas from your counterparts?
  5               MR. ALPER: We -- so I think this is all realtime
  6    right now.
  7               THE COURT: Okay.
  8               MR. ALPER: What we were told, and this is, of course,
  9    (unintelligible) counsel to respond now. But what we have been
 10    told thus far is that there was a state secret review being
 11    affected, but not a lot of additional detail. And so I think
 12    we're now getting more detail than we had before.
 13               THE COURT: Okay.
 14               Yes, go ahead.
 15               MR. CLOERN: Okay. So, your Honor, we have some
 16    experience with this. We had state secret review issues in
 17    case before the Chinese steel industry, as well as for Wallway
 18    (phonetic) in a trade secret case with T-Mobile. All these
 19    things are things that can be worked out. I'm surprised that
 20    they are not.
 21               I -- when we got on, I understood that there was state
 22    secret review undergoing. I saw references to it in the
 23    transcripts, in the record that I reviewed. But all this was
 24    worked out. Apparently it is not. This is the first we're
 25    hearing of it. This developed in the last couple days.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 19 of 138 PageID #:17861
                                                                                    19


  1               We will get this worked out. What I can tell the
  2    Court and counsel now is that -- so we have got -- we have
  3    agreed to a process now that will identify whether there is a
  4    state secret search term hit and a case relevancy search term
  5    hit.
  6               THE COURT: So let me talk to you. What I would like
  7    you both to do then is there is infinitely more that you will
  8    know than I don't know that you're not telling me, is you draft
  9    a joint order that I will sign. I am not going to let you guys
 10    do this sort of on who said what, and then people don't recall,
 11    and they don't remember the same way.
 12               I will sign an order that will incorporate what you
 13    apparently have agreed on. But I need you to draft the order
 14    and send it to the proposed order minute box.
 15               MR. ALPER: We will do, that your Honor.
 16               THE COURT: All right. Go ahead.
 17               MR. CLOERN: I think that's a great idea. I think all
 18    these things are --
 19               THE COURT: Well, I don't know whether you will all
 20    agree --
 21               MR. CLOERN: Yeah.
 22               THE COURT: -- on pretty much anything. That's the
 23    problem I have.
 24               MR. ALPER: That's a problem I have too, your Honor.
 25               THE COURT: Yeah.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 20 of 138 PageID #:17862
                                                                                    20


  1               MR. ALPER: If you would like to --
  2               THE COURT: And this is going to go on -- well, it
  3    won't go on forever. But it will -- you all try to have it
  4    gone for whatever. I -- that's not the way this case is going
  5    to work. Despite all the papers you filed, we're really going
  6    to get this done --
  7               MR. ALPER: We'd like to.
  8               THE COURT: -- one way or the other. If the defense
  9    wins, so it be, that's great. But somebody is going to have
 10    their day in court. And it is not going to be an endless,
 11    endless, endless quest for discovery.
 12               MR. ALPER: We would like that, your Honor.
 13               THE COURT: The bane of modern -- this really proves
 14    how Posner was right. Not that you needed his insight. But
 15    for goodness sakes, folks, this -- all of this over, I think,
 16    almost nothing.
 17               What is it that you want from -- well, where does that
 18    leave you vis-a-vis the deposition of Mr. Chen? I suppose wait
 19    until you get the documents.
 20               MR. ALPER: We were originally waiting to get the
 21    documents. Based on our conversation last week, your Honor,
 22    we -- we definitely want his deposition. We were willing to
 23    put that argument off until we got the documents.
 24               Based on our discussion last week and the documents we
 25    looked at, and guidance from your Honor, we feel that we should

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 21 of 138 PageID #:17863
                                                                                    21


  1    definitely have the deposition of Mr. Chen, and we want it.
  2               THE COURT: Well, maybe not. I mean, if -- if the
  3    state secrets doctrine -- I suppose then that they -- it gets
  4    raised on a question-by-question basis to what happened at the
  5    deposition.
  6               MR. ALPER: Well, we -- we think that that would
  7    be -- that there is no basis for that. Because Mr. Chen
  8    clearly has information based on the documents that we already
  9    have.
 10               THE COURT: Yeah, no, I understand. I'm just saying,
 11    if you ask the wrong question, theoretically the wrong
 12    question, you will get, I suppose, some sort of an
 13    objection. But the -- it doesn't preclude him from being
 14    deposed.
 15               MR. ALPER: Correct, your Honor.
 16               THE COURT: Okay.
 17               MR. ALPER: Correct, your Honor. So we would like his
 18    deposition. And we would like your Honor to order them to give
 19    us a date for his deposition. We have asked for a date in
 20    January.
 21               THE COURT: Well, then you will want to do it twice.
 22    After you get the documents, this allegedly -- the -- what
 23    documents are you going to get or have you gotten all -- the
 24    stuff from him, other than potential state secret stuff?
 25               MR. ALPER: No, so that -- I think you're right, we

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 22 of 138 PageID #:17864
                                                                                    22


  1    should close out on that, your Honor, on the documents.
  2               So here's where we're at. They have not yet produced
  3    his documents. The state --
  4               THE COURT: Any?
  5               MR. ALPER: Any. Any of his documents.
  6               The state secret review, they have told us what we
  7    learned today about the state secret review, which they want to
  8    perform before they produce his documents. So what we -- what
  9    we would like to do, your Honor, is the following in order to
 10    move this along. We would like to resolve the state secret
 11    review protocol --
 12               THE COURT: First.
 13               MR. ALPER: -- first. We are happy to do that right
 14    here if you would like. But we're also happy to do it offline
 15    on our own time and submit something to your Honor.
 16               THE COURT: Well, I would much prefer that you do it
 17    here. I work -- I have nothing to do except service you
 18    guys. So let's -- if we can do it, we ought to do it. Save
 19    you all time. Your clients money. And the court time.
 20               MR. ALPER: So --
 21               THE COURT: -- if we can do it.
 22               MR. ALPER: So we -- so then what I will do on -- with
 23    respect to that is I think there are about four things that we
 24    would like for the protocol --
 25               THE COURT: Have you talked to your colleague on the

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 23 of 138 PageID #:17865
                                                                                    23


  1    case about it?
  2               MR. ALPER: We have not because it wasn't until just
  3    now that we had confirmation.
  4               THE COURT: Have a seat, relax -- thanks.
  5               Oh, hold on.
  6          (Brief interruption.)
  7               THE COURT: Can you hold one second?
  8               MR. ALPER: Certainly.
  9          (Brief interruption.)
 10               THE COURT: Very significant the thing I just asked
 11    her. And more even than you can imagine. It has to do with
 12    her putting something on my phone that I am unable to do.
 13               Go ahead.
 14          (Laughter.)
 15               MR. ALPER: So then I think your Honor was going to
 16    suggest that we confer.
 17               THE COURT: Right.
 18               MR. ALPER: And then -- right now.
 19               THE COURT: Why not?
 20               MR. ALPER: That sounds very good to us, and we're
 21    very happy --
 22               THE COURT: Do you want to go downstairs and get
 23    coffee, bring it up? Donuts. Whatever you want to do. I
 24    don't care how long you stand you.
 25               MR. ALPER: I think we'd like to do that.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 24 of 138 PageID #:17866
                                                                                    24


  1               The second thing we would like, your Honor, though is
  2    a date for them to produce his documents.
  3               THE COURT: Sure.
  4               MR. ALPER: And then third, if -- assume that that
  5    date is within the next number of weeks --
  6               THE COURT: I --
  7          (Laughter.)
  8               THE COURT: I hope so.
  9               MR. ALPER: We hope it is. Than this should resolve
 10    this document production, and maybe there will be some
 11    stragglers.
 12               THE COURT: It won't resolve it, but it will get you
 13    far along.
 14               MR. ALPER: Get us far along.
 15               THE COURT: Yeah.
 16               MR. ALPER: And then we'd like a date in January for
 17    his deposition.
 18               THE COURT: Fine. And maybe they will be happy to
 19    (unintelligible). But at least you have -- you'll have a
 20    window of opportunity to, hopefully, will get it taken care of.
 21               MR. CLOERN: May I respond?
 22               THE COURT: Sure.
 23               MR. CLOERN: Okay. So the first point, on sitting
 24    down today to discuss the state secret review, I think that's a
 25    great idea, why we're here. How -- and there are some things

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 25 of 138 PageID #:17867
                                                                                    25


  1    that we can resolve based on, I think, my -- at least what I
  2    know about the protocols and requirements under Chinese law,
  3    which isn't everything.
  4               What I also know is that we can't resolve everything
  5    that Mr. Alper has asked for, and I'll tell your Honor why. So
  6    it is my recollection, unless Chinese law has changed, that it
  7    is acceptable to log the documents, and then to have Chinese
  8    counsel -- so if -- I assume that Motorola has Chinese counsel,
  9    and Kirkland may very well have Chinese lawyers over there that
 10    fit the bill in their own firm.
 11               THE COURT: They probably have people sitting on
 12    whatever their governing body of law is. I mean --
 13               MR. CLOERN: That -- I have no doubt, your Honor. I
 14    have no doubt.
 15               So my understand (sic) is that the docu- -- the law of
 16    any state secret documents may be reviewed by Chinese lawyers
 17    and -- for the party. Whether they can review the Chinese --
 18    the Chinese documents or not, I -- we need to confirm that, and
 19    we need to confirm it with Chinese lawyers. So I think what is
 20    best is that we -- because we do need to make sure that this is
 21    consistent with Chinese law, I think we should meet today, we
 22    should discuss, we should say, here's what we want to confirm,
 23    here's what we all agree on, if it can be confirmed with
 24    Chinese law. They will talk to their Chinese lawyers, and we
 25    will. We can set a time frame, two or three days, I don't

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 26 of 138 PageID #:17868
                                                                                    26


  1    care, we just need to get that confirmation so we don't require
  2    the parties to do something that's going to get them thrown
  3    into Chinese prison, which is a terrifying thought to me.
  4               So that's all we're asking for. And that just -- we
  5    won't be able to resolve everything today, but I think we ought
  6    to hammer out today a proposal that we all agree to, that we
  7    think makes sense, and then get that confirmed by Chinese
  8    lawyers.
  9               MR. ALPER: Yeah, I think that's fine with us, your
 10    Honor.
 11               THE COURT: Good.
 12               MR. CLOERN: Okay.
 13               THE COURT: That's fine.
 14               MR. CLOERN: So now if I may respond to the statements
 15    about Mr. Chen. So I think your Honor expressed some -- I
 16    think your Honor expressed some surprise that Mr. Chen's
 17    documents haven't been produced. Well, the way this case has
 18    gone, right, is the parties talk about custodians. And they
 19    respond and produce documents based on those custodians. Both
 20    Motorola and Hytera have thousands of employees, so we have to
 21    decide what we're going to search.
 22               The first time Mr. Chen's documents were asked for is
 23    on October 10th. So this is less than a month ago, if I am
 24    looking -- or, no, right at a month ago if I am looking at the
 25    date correctly.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 27 of 138 PageID #:17869
                                                                                    27


  1               So we talked about that for, I think, one meet and
  2    confer for all of less than 60 seconds.
  3          (Laughter.)
  4               THE COURT: Well, by definition that is not a meet and
  5    confer.
  6               MR. CLOERN: But it was a meet and confer on a lot of
  7    issues, and there was -- there was -- okay. We -- it was you
  8    want the -- you guys are now asking for Mr. Chen's
  9    documents. Okay. Well, we -- you know, we object to producing
 10    Mr. Chen's documents. Okay. We have a position. Moved on,
 11    talked about source code, and a lot of other things.
 12               The next time we heard about this, you know,
 13    we're -- we're here dealing with motions practice. So we are
 14    now -- have -- we're going to get Mr. Chen's documents. We're
 15    reviewing them. We have to -- we're going to work out the
 16    state secret protocol, and then we're going to get them
 17    done. I think this -- this is -- once we get the state secret
 18    review done, which usually takes a week or two because we
 19    do -- because those documents are in fact reviewed, they are
 20    just not hitting on search terms and thrown in a bucket
 21    somewhere, they actually are reviewed to make sure that that's
 22    proper, then we do the relevance and review and get them
 23    produced. I think this can be done in a couple of weeks.
 24               But I don't want there to be a suggestion that Hytera
 25    has been sitting around not meeting its obligations. Hytera

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 28 of 138 PageID #:17870
                                                                                    28


  1    has produced way more custodians than Motorola. Hytera has
  2    produced 700,000 documents, three and a half million pages. We
  3    have produced 95 percent of the document discovery in this
  4    case. We have had about 35 or 40 thousand documents compared
  5    to 700,000 for Motorola.
  6               Hytera has run a broad set of search terms which picks
  7    up all of the issues in this case. Hytera -- Motorola has run
  8    only search terms on a few custodians. And you want to know
  9    why they produced so few documents, only 6 percent of documents
 10    in this case? Because the only search terms they ran were
 11    Hytera and the three or four or Motorola employees, their
 12    names. That's it.
 13               THE COURT: I didn't -- if I did, I'm truly sorry. I
 14    didn't want to suggest that Motorola was represented by angels
 15    or that they were angels themselves.
 16          (Laughter.)
 17               THE COURT: All I care about, folks, is major
 18    litigation is a -- a unique entity, thing, and people don't do
 19    what they should do. It is just part of the -- it is what we
 20    do.
 21               All I want to do is have both sides do what they
 22    should do. Whoever wins, wins. If they're right, so be
 23    it. If you're right, God bless you.
 24               But you don't know that until each side responds.
 25    There is all sorts of cases that talk about discovery being

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 29 of 138 PageID #:17871
                                                                                    29


  1    more conducive to -- being more expensive than the trial
  2    itself. I just want to get done with this and have both of you
  3    be equally unhappy with the production.
  4          (Laughter.)
  5               THE COURT: And what it shows, it shows. I'm not -- I
  6    honestly didn't -- all I -- you weren't here. All I said was,
  7    I think Mr. Chen doesn't fit within this sort of newer thought
  8    about Apex depositions based on what I saw. I never, ever got
  9    the sense -- this wasn't a guy that spills coffee on himself
 10    and wants the deposition of the chairman of McDonald's. That
 11    really is not a -- what's involved here. And that's what most
 12    of those are.
 13               This is the real thing. And I didn't think it was a
 14    big deal that anybody in a major case has to donate or give a
 15    certain -- a few hours of his time, not here, but at home. I
 16    really believe that. So I thought Mr. Chen should be deposed.
 17               All the issues you're getting into, I never, ever
 18    booked -- or thought about at all. I don't doubt for a minute
 19    that maybe you have produced more documents. But the question
 20    really is is quality, not quantity. So I don't know if you are
 21    getting quality as well as lots of stuff.
 22               One of the great, you know, gimmicks in big time
 23    litigation is you inundate the other side with material. They
 24    will -- Kirkland can get -- go through it. You couldn't
 25    produce enough.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 30 of 138 PageID #:17872
                                                                                    30


  1               But most people can't -- they get buried, and they
  2    settle and somebody comes out who should -- a winner
  3    (unintelligible). I just want everybody to get what they are
  4    supposed to get, nothing more, nothing less. I'm not -- I
  5    have -- I couldn't tell you who was right or who was wrong in
  6    this case. I have not even a glimmer of a feeling. That's
  7    really the truth. And it wouldn't matter anyway, even if I
  8    thought so.
  9               So don't -- I don't want you to feel that you're being
 10    disadvantaged in any way. I just want to get the thing moving.
 11    That's why I said to you what I said to you.
 12               MR. CLOERN: Well, your Honor, I actually appreciate
 13    that.
 14               THE COURT: And you had to bring all that stuff with
 15    you for today.
 16               MR. CLOERN: Well, that --
 17               THE COURT: Oh, my.
 18               MR. CLOERN: -- actually will -- is going to --
 19               THE COURT: I mean, that really -- that really sort of
 20    makes the point that I am trying to make to you. We have a
 21    simple, I think, simple discovery dispute about one guy's
 22    documents. And this is what we have to go through to get to
 23    that. I think it is kind of sad.
 24               MR. CLOERN: That's actually not about the discovery
 25    dispute I'm interested in. What this is, your Honor --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 31 of 138 PageID #:17873
                                                                                    31


  1               THE COURT: Oh. I suppose that's worse.
  2               MR. CLOERN: This is -- this is what Motorola says is
  3    one trade secret. This is they say, we have an improvement
  4    related to X, and then point to these documents, and we're
  5    supposed to figure it out from that. So that's what that's
  6    about. It is about inundating us.
  7               THE COURT: I understand.
  8               MR. CLOERN: So that's why --
  9               THE COURT: I really do understand.
 10               MR. CLOERN: -- we brought those.
 11               THE COURT: I -- I get it. I would be surprised if it
 12    were otherwise.
 13               MR. CLOERN: All right. But Mr. Chen --
 14               THE COURT: And in trade secret cases no one
 15    identifies -- the plaintiff never identifies the trade secret,
 16    ever. And you spend years arguing about the trade secret. It
 17    ultimately gets resolved. I just would like to do it sooner
 18    rather than later.
 19               MR. CLOERN: And we -- so we do want to talk about
 20    that a little bit.
 21               THE COURT: Sure.
 22               MR. CLOERN: To close out on Mr. Chen, we had -- there
 23    have been a number of statements in Motorola's brief. I just
 24    wanted to make sure the record -- the record was clear that
 25    this is a relatively new issue --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 32 of 138 PageID #:17874
                                                                                    32


  1               THE COURT: I will --
  2               MR. CLOERN: -- issue. We are producing his
  3    documents.
  4               THE COURT: You disagree with Motorola's
  5    representations, and that's good enough for me. Nobody in the
  6    world --
  7               MR. CLOERN: Okay.
  8               THE COURT: -- will see this unless you guys have this
  9    written up. And then it will have no value, unless somehow you
 10    think that my off the wall comment about something is somehow
 11    binding on anybody, and you would be mistaken. It is
 12    not. We're here collectively to try to wade through what we
 13    have to wade through.
 14               MR. CLOERN: Well, thank you for that, your Honor.
 15    And we are producing Mr. Chen's documents, and they will be
 16    produced in a couple of weeks, as soon as we work out the state
 17    secret protocol.
 18               THE COURT: But can you understand -- though you
 19    weren't here. Can you at least understand why I would have
 20    concerns when I'm shown an email by Mr. Alper last week, and
 21    Mr. Chen, who I -- certainly is a good deal more important than
 22    we are, talks about his fear of going to jail. And I thought
 23    to myself, Mr. Chen could be fearful of prison for a trillion
 24    reasons unconnected with this case. But maybe it is connected
 25    with this case. So there is at least something that gives me

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 33 of 138 PageID #:17875
                                                                                    33


  1    some concern. I'm not just picking sides.
  2               MR. CLOERN: So, your Honor, just one quick
  3    clarification. The email didn't discuss Mr. Chen's fear of
  4    going to jail, it was Sam Chia who was one of the Motorola
  5    employees who came over to Hytera, wrote to Mr. Chen and said
  6    he was fearful of going to jail.
  7               THE COURT: Oh, I'm sorry.
  8               MR. CLOERN: It wasn't Mr. Chen.
  9               THE COURT: No, you're right. And so what did
 10    Mr. Chen do about it when he got that email?
 11               MR. CLOERN: I don't think there is -- I don't know --
 12               THE COURT: It is a rhetorical question.
 13               MR. CLOERN: Right, understood. So but that's an
 14    important point because in the discussion that we did have with
 15    counsel, the discussion was really focused on Mr. Chen's
 16    communication with the three Motorola employees who came -- who
 17    came over from Motorola, right? And there are 700 documents
 18    that were produced that are communications between those
 19    individuals and Mr. Chen.
 20               And so what we were pointing out is, you know, we have
 21    given you those communications. In any event, we're going to
 22    look in Mr. Chen's documents to see if there is anything beyond
 23    those. So -- but those documents had about already been
 24    produced. Mr. Chen hadn't been asked for it, and now he
 25    is. Now we're looking at them.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 34 of 138 PageID #:17876
                                                                                    34


  1               THE COURT: Good.
  2               MR. CLOERN: And it is done.
  3               THE COURT: And maybe there is nothing there. And
  4    thank you for pointing that out to me. I really was under a
  5    misapprehension. But, you know, I think my observations still
  6    obtain. But I -- I think you're right, at least correcting me,
  7    thanks.
  8               MR. CLOERN: Sure. So we're -- Mr. Chen's documents
  9    are on the way, and we're going to work out the protocols.
 10               MR. ALPER: Can we have a date though?
 11               THE COURT: Yeah. How about -- what -- at least a
 12    target date --
 13               MR. CLOERN: Sure.
 14               THE COURT: -- so that it is not in the ether
 15    somewhere.
 16               MR. CLOERN: What -- we can shoot for November 30
 17    provided we get the state secret protocol done by -- I wish I
 18    had my calendar.
 19               How many weeks do we have left until November 30?
 20               THE COURT: November 30th is a Friday.
 21               MR. CLOERN: And today is -- so it --
 22               THE COURT: Today is the 13th.
 23               MR. CLOERN: Yeah. Can we do -- can we do December
 24    7th, just because I am told it takes about --
 25               THE COURT: How about the 6th?

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 35 of 138 PageID #:17877
                                                                                    35


  1               MR. CLOERN: The 6th will work.
  2               THE COURT: We live by symbols Holmes said, and that's
  3    a bad date to pick, December 7th.
  4               MR. CLOERN: That's true. It is also my wife's --
  5               THE COURT: For you.
  6               MR. CLOERN: -- birthday.
  7               THE COURT: Oh, yeah.
  8          (Laughter.)
  9               THE COURT: Then we should do it on your wife's -- but
 10    I would think you would want to get it done before your wife's
 11    birthday.
 12               MR. CLOERN: Absolutely, your Honor.
 13               THE COURT: Yeah. It doesn't matter. A week doesn't
 14    make a difference.
 15               What happens then, at least you'll put that in the
 16    order that's the date -- that is the date. Now it not
 17    (unintelligible) looking at, that's just the date. If it has
 18    to be extended, I'm sure it will. But I would rather have
 19    certainty than looseness.
 20               MR. ALPER: And should we schedule a deposition for
 21    Mr. Chen?
 22               THE COURT: Yeah. And whether it goes on that date or
 23    not, but at least we should have dates as opposed to
 24    aspirational things.
 25               You pick the date. You guys together pick the date.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 36 of 138 PageID #:17878
                                                                                    36


  1               MR. ALPER: Okay. Well, we proposed a date in
  2    January, and so we just need to hear back from counsel on
  3    Mr. Chen's availability.
  4               MR. CLOERN: So, your Honor, if I could just respond
  5    to the Chen deposition point. We have no problem scheduling a
  6    date. And in fact we talked about that in the last meet and
  7    confer.
  8               What Hytera's position is is -- or actually what
  9    Motorola said is we'd like to make sure that we don't get some
 10    answer when time for depositions come around, right when we do
 11    all the depositions after everything is produced and everyone
 12    is digested it all and we get our exhibits ready and so forth,
 13    that, oh, Mr. Chen is so busy he has got no time in January or
 14    February. Sort of the period that we --
 15               THE COURT: He's the boss.
 16               MR. CLOERN: Right. But we're -- we're locking down a
 17    part of his schedule in the event his deposition goes forward.
 18               THE COURT: Okay.
 19               MR. CLOERN: What we would just respectfully request
 20    is that once Mr. Chen's documents are produced, that Hytera
 21    retains its ability to oppose a deposition of Mr. Chen in the
 22    event there is nothing in his documents that is not -- that's
 23    non-duplicative of what other employees have to say. And so if
 24    Mr. Chen doesn't have documents that haven't already been
 25    produced by somebody else from which Motorola can --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 37 of 138 PageID #:17879
                                                                                    37


  1               THE COURT: A man -- I -- in the abstract I couldn't
  2    agree with you more.
  3               MR. CLOERN: Okay.
  4               THE COURT: In the concrete, I don't agree with
  5    you. Mr. Chen gets a letter -- I won't even say it because I
  6    don't want to make the case. Mr. Alper and his crew don't need
  7    me to do anything substantively.
  8               But with -- with your correction, I instantly thought
  9    of what I would ask if I were cross -- examining him about that
 10    email with full awareness that it came from somebody else. And
 11    the fact that it came from somebody else does not rob it at all
 12    -- oh, partially -- but not a lot of its intrinsic evidentiary
 13    potential value that would require him to be there to be
 14    deposed. It is not the same thing. It is a step removed, but
 15    so what?
 16               So I -- you know, I'm telling you now my feeling is
 17    Mr. Chen should be deposed. Now if you don't like the fact
 18    that we're setting a date for his deposition, I want you to
 19    understand what you do, appeal if you don't like that
 20    ruling. You can go to the district court and say, in my vast
 21    discretion to administer discovery, I have made a mistake, and
 22    that Chen should not be allowed under any circumstances that
 23    this record exhibits to be deposed.
 24               I'm happy that you do that. I don't think you will
 25    get very far on something like this. But you're -- my view is

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 38 of 138 PageID #:17880
                                                                                    38


  1    Mr. Chen should be deposed. A man writes to him and says, I'm
  2    afraid of going to jail. And that's all I have seen so far. I
  3    don't know -- I don't know what else is there. I would think
  4    it extraordinary not to depose the recipient of that email and
  5    find out things.
  6               MR. CLOERN: I understand, your Honor, 100
  7    percent. And I don't think you're going to see any such
  8    motion. I just wanted to just point out --
  9               THE COURT: I appreciate it.
 10               MR. CLOERN: -- that we'd like to reserve the
 11    possibility in the event it becomes -- in the event that it is
 12    a good argument. I -- right? We're not going to bring some
 13    foolishness in here. So we're -- you're not going to see any
 14    requests like that unless there is some issue that develops
 15    that has --
 16               THE COURT: If there is --
 17               MR. CLOERN: -- merit.
 18               THE COURT: If it is a date problem and he can't do
 19    something because it is his wife's birthday or their
 20    anniversary, well, then change the date.
 21               MR. CLOERN: Sure.
 22               THE COURT: But short of something sort of normal or
 23    he has something that comes up that he couldn't anticipate --
 24    things happen. But you guys then can agree on another date
 25    very quickly in time.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 39 of 138 PageID #:17881
                                                                                    39


  1               He's not the President of the United States -- it is
  2    not Bill Clinton. Clinton even got deposed over something I
  3    didn't think was as significant as this.
  4               MR. CLOERN: Understood.
  5               THE COURT: Well, I guess it was as significant.
  6               All right. You sit down. Do what you have to do.
  7    Tell Jan. She'll come get me. We'll -- we'll do something by
  8    way of an order that you both approve of and submit to me, and
  9    I'll enter the order.
 10               MR. ALPER: That sounds great. Thank you, your Honor.
 11    There are a couple of other issues.
 12               THE COURT: Yeah, sure.
 13               MR. ALPER: Should we do those now before we sit down?
 14               THE COURT: No, let's do this.
 15               MR. ALPER: Sit down?
 16               THE COURT: Unless you both want to do the other
 17    first, I don't care.
 18               MR. ALPER: The only reason I would say potentially do
 19    the others first is that if that also requires us to include
 20    that in our sit down before we come back to your Honor right
 21    here today.
 22               THE COURT: Whatever you want to do.
 23               MR. ALPER: Maybe that makes sense.
 24               THE COURT: Yeah, fine.
 25               MR. ALPER: And may I say one thing very briefly? And

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 40 of 138 PageID #:17882
                                                                                    40


  1    I fully understand this was not your point. We, just for the
  2    record, disagree with counsel's description of our
  3    production. We have actually produced more pages than Hytera.
  4    We fully understand that was not your point. And, frankly, it
  5    may have been the opposite of your point. But I wanted to just
  6    say that for the record.
  7               THE COURT: Inferences from silence are perilous. I
  8    would never have inferred your silence to indicate approval or
  9    even agreement --
 10               MR. ALPER: I understood.
 11               THE COURT: -- with what was being said by your
 12    opponent in the case.
 13               MR. ALPER: I understand. Thank you, your Honor.
 14               THE COURT: Okay. So what's next?
 15               MR. DE VRIES: So, your Honor, we have two other
 16    issues. And I think I can digest them briefly. The one is the
 17    interrogatory responses. And then the second is source code.
 18    And we have made some progress, but I think that we'll need
 19    your Honor's assistance in --
 20               THE COURT: Okay?
 21               MR. DE VRIES: -- on both issues.
 22               So on the interrogatory responses, these are the ones
 23    that we addressed last week. Our interrogatories 16, 17, 18,
 24    and 19. Until last Thursday there was a complete refusal to
 25    produce any information in response to those interrogatories.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 41 of 138 PageID #:17883
                                                                                    41


  1    We discussed them last week.
  2               Now we have an agreement by Hytera to provide us with
  3    responses by this Friday, which is good news.
  4               THE COURT: For all four.
  5               MR. DE VRIES: For all four.
  6               THE COURT: Okay.
  7               MR. DE VRIES: If you read the opposition brief that
  8    they filed last night, however, they spend many pages
  9    explaining why they shouldn't need to fully respond right
 10    now. And here's -- and so I want to just very briefly, in
 11    probably under a minute, explain why that is concerned and why
 12    -- that concerns us and why we think your Honor should order
 13    them to answer the interrogatories.
 14               And I'm just going to give you two examples. I think
 15    it will show you what we're concerned about.
 16               THE COURT: No, keep talking. I just want to see what
 17    I actually have.
 18               MR. DE VRIES: Yes.
 19               THE COURT: Could you bear with me just a moment? I
 20    have a motion to compel discovery, which is 3 -- it is -- I
 21    don't -- 343 maybe.
 22               Then there is an index of exhibits to Hytera's motion
 23    to compel, which is several inches thick.
 24               Then there is an index of exhibits to the motion to
 25    compel.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 42 of 138 PageID #:17884
                                                                                    42


  1               Then -- then there is, I guess -- oh, this is the
  2    index of exhibits that is, I think, sealed.
  3               So I don't have -- and then I have a brief --
  4               Jan, get that, will you?
  5               I have a brief in support of a motion to compel
  6    which -- thanks -- which is Number 334. Did I have this
  7    before? I think I did.
  8               And then I have -- I don't have the document you're
  9    talking about that was filed, when?
 10               MR. DE VRIES: Last night, your Honor.
 11               THE COURT: I don't have that.
 12               MR. DE VRIES: Docket 338. If your Honor would like,
 13    I actually have a bound version that I could give to your
 14    Honor.
 15               THE COURT: Fine. Thanks.
 16               MR. DE VRIES: May I approach?
 17               THE COURT: Yeah, sure.
 18               Thank you.
 19               MR. DE VRIES: Here you are, your Honor.
 20               THE COURT: Thank you.
 21               MR. DE VRIES: It also has the exhibits.
 22               THE COURT: Wait.
 23               And this you filed last night?
 24               MR. DE VRIES: Hytera filed that late in the day
 25    yesterday, that's correct.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 43 of 138 PageID #:17885
                                                                                    43


  1               THE COURT: Oh, filed on Monday. Okay.
  2               MR. DE VRIES: And it is Docket 338 is the memorandum.
  3               THE COURT: 338.
  4               Thanks. All right. Go ahead.
  5               MR. DE VRIES: Thank you, your Honor. So in a
  6    nutshell, in this brief, Hytera says that the dispute is moot
  7    because they have agreed to respond to the interrogatories now.
  8    And as a reminder, discovery closes in February.
  9               THE COURT: Uh-huh.
 10               MR. DE VRIES: We have a trial date for next year, and
 11    our expert reports are due in April --
 12               THE COURT: Right.
 13               MR. DE VRIES: -- so we're short on time.
 14               They spend much of that brief explaining why they
 15    can't really respond to much of these requests, and they say it
 16    is our fault.
 17               And that argument doesn't make sense in a couple of
 18    respects. If you -- Interrogatory Number 16, which is the
 19    first interrogatory at issue, it asks them to -- and I'm
 20    paraphrasing -- but describe the facts and circumstances
 21    concerning how and when Hytera received, copied or did some
 22    other things with our copyrighted source code. Tell us about
 23    when you received and copied the source code, the facts about
 24    that.
 25               And they say that -- in this -- in their brief, they

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 44 of 138 PageID #:17886
                                                                                    44


  1    can't respond to that fully because they say that we're asking
  2    for their full in -- contentions on the copyright claim, which
  3    is not correct. And then they say they can't really respond
  4    because there are certain things they say that we haven't given
  5    them.
  6               They acknowledge in their brief, at page 8, that -- at
  7    the bottom, four lines up, that we provided tens of thousands
  8    of alleged examples of copying identified in response to
  9    Hytera's Interrogatory Number 5. So they acknowledge that.
 10               But then flipping back to page 4, they say that we
 11    haven't provided certain things in the middle of that page.
 12    And they are wrong about some of what they say. I think there
 13    seems to be some disconnect between the information transfer
 14    between counsel -- prior counsel and current counsel. They
 15    say, for example, we haven't produced the actual specimens of
 16    code submitted to the Copyright Office. That's incorrect.
 17               They say that we haven't identified or explained why
 18    there are -- we told the Copyright Office that certain parts of
 19    code were excluded. We actually did so in detail in a brief
 20    that they have received in opposition to their motion to
 21    dismiss.
 22               And then there are some other things that they say.
 23    They want some information about who the authors were.
 24               And you'll see that none of what they are talking
 25    about there would keep them from responding to an interrogatory

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 45 of 138 PageID #:17887
                                                                                    45


  1    asking us -- asking them to say when did you receive and use
  2    our source code. That's what we're asking.
  3               And so we have a concern and that is that they are
  4    going to give us a non-response on Friday, and we'll be back
  5    right before your Honor.
  6               There is one example -- other example I would like to
  7    show your Honor. For Interrogatory Number 17, we say give us
  8    your non- --
  9               THE COURT: What page is that?
 10               MR. DE VRIES: Yes, your Honor.
 11               THE COURT: Of your materials?
 12               MR. DE VRIES: It is in Exhibit 1 of our materials.
 13    Those are their current interrogatory responses.
 14               I'm sorry, Exhibit 3 are the responses
 15    themselves. Exhibit 1 is the -- are the original
 16    interrogatories.
 17               THE COURT: So I'm looking at your brief in support of
 18    the motion to compel discovery, right?
 19               MR. DE VRIES: That's correct, your Honor.
 20               THE COURT: Well -- or it is publicly -- public
 21    version. And then I look at Exhibit 3 you say?
 22               MR. DE VRIES: Exactly.
 23               THE COURT: On page 4?
 24               MR. DE VRIES: It is on page 5 is where --
 25               THE COURT: On page 5.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 46 of 138 PageID #:17888
                                                                                    46


  1               MR. DE VRIES: -- I was going to show your Honor now.
  2               THE COURT: Yes. I should look at what?
  3               MR. DE VRIES: Interrogatory Number 17.
  4               THE COURT: Okay.
  5               MR. DE VRIES: And it says, if you contend that Hytera
  6    does not infringe any Motorola copyrighted works, essentially
  7    say -- explain the facts and circumstances of why.
  8               And what they say in their brief is that -- and I'll
  9    show your Honor this at lines -- I think the best statement of
 10    this is on page 9. And there is a rather lengthy discussion at
 11    page 9 of their opposition brief, which is again Docket 338.
 12               THE COURT: Hold on. Hold on.
 13               MR. DE VRIES: Yes, your Honor.
 14               THE COURT: Okay. So I have 9.
 15               MR. DE VRIES: Okay. And I won't -- I won't -- I'll
 16    paraphrase this. Here they say that they have looked at
 17    certain examples of the tens of thousands of lines of code that
 18    we identified in interrogatory response. They say that three
 19    of them they don't think bear any resemblance.
 20               And then they say, we -- we're not sure if maybe this
 21    source code isn't copyright protectable in a nutshell.
 22               And then if you look at page 10, and this is really
 23    the final thing I'm going to show you, your Honor, on this
 24    point, in the final paragraph of that section they say in --
 25               THE COURT: In summary?

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 47 of 138 PageID #:17889
                                                                                    47


  1               MR. DE VRIES: It is in summary. And then in the
  2    second sentence there, your Honor.
  3               THE COURT: Yes.
  4               MR. DE VRIES: -- and as explained above, Hytera
  5    should not be forced to hastily comb through tens of thousands
  6    of potentially erroneous or unproductible (sic) examples to
  7    identify which, if any, may support a claim of copyright
  8    infringement. As the copyright infringement plaintiff, that is
  9    Motorola's job.
 10               And so what do we have here? We have them saying, we
 11    shouldn't have to answer this interrogatory. You have
 12    identified tens of thousands of lines of copied code. We asked
 13    an interrogatory months ago saying, tell us what your position
 14    is. And they're essentially saying that they're not going to
 15    do it.
 16               And they say at one point they maybe need
 17    experts. And so I suppose they think that they're going to
 18    wait to provide their contentions in their expert
 19    discovery. It is a little unclear. But that's what I am
 20    reading here.
 21               And so we see in large part an agreement to respond to
 22    their interrogatory -- our interrogatories. They should have
 23    responded a month ago, but they didn't.
 24               Now they say they are going to do it. Provide it on
 25    Friday. But what we're reading gives us a very significant

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 48 of 138 PageID #:17890
                                                                                    48


  1    fear that we're going to get their answers -- they're telling
  2    us they should not be forced to do it. And that we're going to
  3    be right back before your Honor. And so we believe that
  4    your -- we would respectfully request that your Honor order
  5    them to answer these interrogatories.
  6               If there is something that they legitimately cannot
  7    respond to, and there is a dispute later about whether they
  8    can -- you know, have put forward their contentions
  9    appropriately, that's an issue that I think can be resolved
 10    later. Because -- but the -- what is not okay is for them to
 11    say with very few months left -- remaining in discovery, we
 12    shouldn't have to do this right now. We don't have to provide
 13    you what you're looking for. And so I don't -- I think that we
 14    do have a dispute still.
 15               THE COURT: Okay.
 16               MR. CLOERN: So, your Honor, if you can look at our
 17    opposition brief, and it is Exhibit 28.
 18               THE COURT: Wait. Hold on for one second.
 19               MR. CLOERN: Again Docket 383.
 20               THE COURT: Exhibit 28 you said?
 21               MR. CLOERN: Yes, your Honor.
 22               THE COURT: I don't have it. Well, wait a minute.
 23    Just a second.
 24               No, I have a 28. Yours starts with 29. I don't -- at
 25    least there is no tab.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 49 of 138 PageID #:17891
                                                                                    49


  1               MR. CLOERN: Oh, maybe because it is the public
  2    version. We'll give you --
  3               THE COURT: I have the -- no, I don't have.
  4               MR. CLOERN: May I approach, your Honor?
  5               THE COURT: Yeah. Come on, come on, come on.
  6               Thanks a lot.
  7               MR. CLOERN: That's Exhibit 28. It is the first
  8    (unintelligible).
  9               THE COURT: Hold on one second.
 10               MR. CLOERN: So, your Honor, it is on Exhibit 28. The
 11    first few pages are Motorola's response, written textual
 12    response to an interrogatory. And there is exhibits just after
 13    page 8.
 14               And as you can see --
 15               THE COURT: Can I ask you a question?
 16               MR. CLOERN: Yes, your Honor.
 17               THE COURT: Why -- we don't -- I'm probably not -- I
 18    have -- you have pages 1 and 2, for example. It says
 19    interrogatories, then Interrogatory Number 1 and there the
 20    response. Yes?
 21               And then on page --
 22               MR. CLOERN: Then I gave -- I gave you the wrong
 23    thing. Yes, I did.
 24               MR. DE VRIES: Your Honor, I think he's intending to
 25    refer you to --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 50 of 138 PageID #:17892
                                                                                    50


  1               MR. CLOERN: I'm sorry.
  2               MR. DE VRIES: -- exhibit 17 of our motion, which is
  3    our interrogatory response --
  4               MR. CLOERN: Yes.
  5               MR. DE VRIES: -- on copyright infringement.
  6               MR. CLOERN: Yes.
  7               MR. DE VRIES: In case that helps, I believe that --
  8               THE COURT: Can I give this back to you so I don't
  9    have --
 10               MR. CLOERN: Sure thing.
 11               THE COURT: -- extra stuff?
 12               Thanks a lot.
 13               What should I look at then?
 14               MR. DE VRIES: Your Honor, I believe that counsel is
 15    intending to refer your Honor to Exhibit 17, which is our
 16    interrogatory response that goes through in painstaking detail
 17    and explains --
 18               THE COURT: Wait one second.
 19               MR. DE VRIES: Yes, your Honor.
 20               THE COURT: Number 17. I'm looking at the under seal
 21    17.
 22               MR. DE VRIES: Exactly.
 23               THE COURT: Plaintiff's first supplemental objections?
 24               MR. DE VRIES: Correct. And then you'll see there is
 25    a big chart. Most of the document is a chart where we go

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 51 of 138 PageID #:17893
                                                                                    51


  1    through source code line by source code line, and we show where
  2    in our source code and their source code they have copied our
  3    source code into their -- their code. And that's what that
  4    chart shows and explains in detail.
  5               THE COURT: Okay.
  6               MR. CLOERN: So -- all right. So, your Honor, this
  7    chart, which is 187 pages and has over a thousand rows of
  8    alleged instances -- so over a thousand rows, so a thousand
  9    separate instances of alleged copyright infringement.
 10               THE COURT: Okay.
 11               MR. CLOERN: And what Motorola is asking in
 12    Interrogatory 17, for example, it says, if you contend that
 13    Hytera does not infringe any Motorola copyrighted works,
 14    explain the factual and legal basis for any such contentions,
 15    including documents and all the people knowledgeable.
 16               So what they're asking for are our full legal
 17    contentions of why all thousand of these alleged instances of
 18    copying are in fact why we win. What is our defense? Why is
 19    this not copyright infringement?
 20               So we have -- I have really two points on
 21    that. Number one, we have had about four weeks with the
 22    Motorola code, and about three weeks with an expert. And we
 23    have -- our interrogatory response was due about -- we answered
 24    our interrogatory -- this interrogatory with objections about
 25    four weeks ago.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 52 of 138 PageID #:17894
                                                                                    52


  1               So in -- in four weeks they want us to provide our
  2    legal basis for why we -- Hytera would contend that there is no
  3    copyright infringement on over a thousand instances of alleged
  4    copy. So one, that is --
  5               THE COURT: Isn't that like a contention
  6    interrogatory?
  7               MR. CLOERN: Well, your Honor, it is. But what is
  8    important is that -- I don't know about the rest of the folks
  9    in this room, but I personally do not write or read source
 10    code. So whether this code is the same as this code is copied
 11    is not something I know.
 12               Now in -- in some of these examples, there are some
 13    lines of code that are -- that are -- that say the exact same
 14    thing. Okay? That doesn't mean that there is copyright
 15    infringement. Because any product today that -- especially in
 16    products that are the same, competing products, they use tons
 17    of open source. Right? So they go off on the internet,
 18    developers will get open source modules, bring them in, use
 19    them. They are going to be the same.
 20               In addition, in addition, both products here use Texas
 21    Instruments chips that are very similar. And there has got to
 22    be all this software that interacts with that Texas Instruments
 23    hardware, and it's -- most of it comes from Texas Instruments.
 24               So and in fact in our code, they -- they initially
 25    were focused on a number of modules from us. And then we then

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 53 of 138 PageID #:17895
                                                                                    53


  1    told them, well, this is actually source code we get directly
  2    from Texas Instruments, and so they are not interested in it
  3    anymore.
  4               Well, the point is is just because code is identical
  5    doesn't mean it is infringed or that -- or even that it is
  6    Motorola's. Open source or it could be from a supplier.
  7    Happens all the time. In fact, it happens every time. There
  8    is no product where that is not the case. Unless people make
  9    their own chips, and no electronic device maker does. So
 10    that's point one.
 11               Point two, where -- there is a number of examples, and
 12    we have put them in our brief, where we have no idea why the
 13    two pieces of code are matched up. And it even appears to
 14    maybe be a mistake. And there is a whole -- so that's the two
 15    polar ends.
 16               And there is a lot of stuff in the middle where some
 17    words are used. Some routines are used. In some cases they
 18    point to timer routines. Well, it is not crazy that in source
 19    code there would be timer routines.
 20               So in order -- and all this we're getting from our
 21    experts. I don't come up with any of these arguments.
 22               THE COURT: I understand.
 23               MR. CLOERN: These are arguments we get from our
 24    experts. And in order to -- this is -- and there are tons of
 25    cases. We're happy to cite them. And they are in fact cited

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 54 of 138 PageID #:17896
                                                                                    54


  1    in our brief.
  2               The way in which the copyright infringement defense
  3    works is you have got to -- you have got to prove that the
  4    copyright is ownership and validity. Right? You have got to
  5    prove copying, which there is two buckets. It is either
  6    direct, so it is identical or it is indirect, meaning maybe
  7    there is some suggestion that there is some similarities and
  8    one was derived from the other but then changed some.
  9               And then, finally, the biggest part is the originality
 10    protectability. So that Motorola's code is actually
 11    protectable IP. It is actually copyrighted. It is not open
 12    source. That it is not from TI or ARM or whatever other
 13    suppliers. And that it is not just commodity generic code
 14    doing basic things that everybody does. Right? So there is
 15    some kind of a copyrightable expression there. And in their
 16    registrations, they tick the box that you only tick, and when
 17    you tick it, it means that appreciable portions are not claimed
 18    as copyright.
 19               So in Motorola's copyright, the version that they
 20    produced to us on their source code computer, from what we have
 21    seen of their registration, they have informed the Copyright
 22    Office that, quote unquote, appreciable portions -- that's the
 23    statutory language -- are not claimed. Okay? Are unclaimable.
 24               So one thing we have asked is that this -- all of this
 25    code, these 10,000 lines they cite, is all that something that

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 55 of 138 PageID #:17897
                                                                                    55


  1    they are even claiming a copyright on. Because there is tons
  2    of cases that say, if the plaintiff doesn't even claim to own
  3    the copyright, doesn't even claim it is protectable expressible
  4    material, then there is no point to respond to infringement on
  5    it.
  6               THE COURT: Well, it is irrelevant.
  7               MR. CLOERN: Exactly. But they won't even tell us
  8    that. We have asked them numerous times on meet and confers,
  9    and they won't say it. Maybe today they'll represent that all
 10    of this is.
 11               But even if they do, that's still -- that still
 12    doesn't mean that we can turn around and magically provide all
 13    of our defenses tomorrow. Because experts have to analyze all
 14    this code. And when they do, what they run is what's called
 15    this abstraction filtration process. And what they have to
 16    look at is they have to say, who wrote each module -- every
 17    module has to be -- every piece of code, every instance on
 18    here, will have to be looked at independently as a separate
 19    infringement issue. Who wrote it? What function does that
 20    code perform. Is that a standard function? Is it a function
 21    used in the industry? Is it a function that is patented by one
 22    of Motorola's 200-plus patents on DMR technology? Is it a
 23    function that is called for by the DMR standard? Right? It is
 24    like 4G or WiFi standard or whatever. Right? That's a public
 25    -- most all these radios operate on technology, on a base

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 56 of 138 PageID #:17898
                                                                                    56


  1    backbone of technology, that is public. So they can all inter-
  2    operate. Hytera radios can talk to Motorola radios and so
  3    forth. Right? So there is tons of stuff that is -- that is
  4    public.
  5               We'll have to go and compare it to all of Motorola's
  6    patents. Let's compare every one of these to the DMR standard
  7    and see what's public.
  8               We have to look and see even -- even if they are not
  9    public in those areas, are they basic building blocks that all
 10    programmers use? And there is tons of cases that point this
 11    out, just basic commodity operations that are not, you know,
 12    expressions that are protectable by copyright.
 13               This is -- this will take a long time for each one of
 14    these. There is no way -- we have got multiple experts, and we
 15    have been looking at this and working on this. And I have a
 16    number of examples, and that's why I can talk to you about it
 17    today and why I can tell you about the legal analysis.
 18               This legal analysis takes months in any copyright
 19    case. And I have never seen one like this where they identify
 20    over a thousand instances of copying and won't even confirm
 21    that they have a legitimate copyright in any of this, other
 22    than to point to their registration and say there is a
 23    presumption that they do. Okay?
 24               So I doubt, your Honor, in their expert report that
 25    they are going to spend the million dollars it is going to take

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 57 of 138 PageID #:17899
                                                                                    57


  1    to analyze every one of these through the abstraction
  2    filtration process, which is a very detailed analysis, and we
  3    have written that up in our briefs, that requires actually
  4    deposing the author of each one of these to ask -- to inquire
  5    about whether what that author did was expressive,
  6    non-commonitized, and subject to copyright protection.
  7               So let's just say, let's just say, that we get -- even
  8    let's say there is a half an hour on each one of these in a
  9    deposition. Okay? We're talking 500 deposition hours. So is
 10    it Motorola's contention that we're going to do that? How long
 11    is the trial going to be, six months just on this. Right?
 12               This is not -- it is not practical. And the
 13    suggestion that in a couple weeks we can do this, when it would
 14    take months of depositions just to get the information that we
 15    need because we have to depose somebody on each one of these --
 16               MR. DE VRIES: But we actually --
 17               THE COURT: Let him --
 18               MR. DE VRIES: Oh, I'm sorry. I'm sorry. I thought
 19    he was done.
 20               MR. CLOERN: I am not. So if your Honor -- what we
 21    can do right now, and what we have agreed to do, is to say
 22    essentially what I have represented in court, that our
 23    experts's initial preliminary spot check of these over one
 24    thousand instances of alleged copying, that it appears that --
 25    to these experts Motorola's code -- I'm sorry -- Hytera's code

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 58 of 138 PageID #:17900
                                                                                    58


  1    is independently developed, and any similarities are the result
  2    of either using open source or from code from --
  3               THE COURT: Well, you won't know that unless you
  4    analyze each one --
  5               MR. CLOERN: We don't know that.
  6               THE COURT: -- separately. So you couldn't make that
  7    claim in good -- you couldn't legitimately make that claim, it
  8    seems --
  9               MR. CLOERN: That's right. All we can say, your
 10    Honor, is that these are the things that we are looking
 11    into. Whether -- whether it is a result of any similarities or
 12    the result of TI code, whether the similarities are just
 13    through -- because they are using similar functions that all
 14    programmers use.
 15               THE COURT: And how many did you say, 10,000 or ten
 16    million?
 17               MR. CLOERN: There are over a thousand rows here of
 18    alleged copied code that result in over 10,000 lines of code.
 19               So if your Honor ordered us to provide these
 20    contentions, we don't know the -- I'm not (unintelligible)
 21    anything. We don't know the answers.
 22               And when we get to our motion to compel -- we also
 23    have a motion to compel saying this is abusive. We can't
 24    respond to all this. And there is no reason to because we
 25    can't do all this at trial. They are never going to contend

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 59 of 138 PageID #:17901
                                                                                    59


  1    all this. They have to decide what they want to allege is
  2    copied and move forward on that. They can't go through a
  3    thousand separate instances at trial -- and, you know, unless,
  4    for some reason, they are going to show me (unintelligible)
  5    that says they are allowed to make allegations for which we're
  6    not entitled to depose someone, then the copyright laws says,
  7    you got to talk to the author of each piece of code to find out
  8    if it is expressly copyright protectable or not. Where did
  9    they get it? Did they pull it from open source? Did they get
 10    it from TI?
 11               We'll find that out in the deposition. I have done
 12    tons of software cases. I was just in Asia taking software
 13    depositions, source code depositions for weeks. That's where
 14    you learn the answers to these things. There is only so much
 15    you learn from the code.
 16               The person who wrote it tells you what they did, what
 17    the function is, how this -- these hundred lines or whatever
 18    fits into the tens of thousands of lines of the overall code.
 19               THE COURT: Well, they have an expert, I assume, that
 20    will do that as will you.
 21               MR. CLOERN: We will. But that expert will base its
 22    opinion on --
 23               THE COURT: And (unintelligible) --
 24               MR. CLOERN: -- (unintelligible) deposition.
 25               So, I mean, I don't think --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 60 of 138 PageID #:17902
                                                                                    60


  1               THE COURT: Well, and their own review of things, I
  2    suppose. Not just what someone else has said, that wouldn't
  3    be --
  4               MR. CLOERN: That's right, your Honor. Well, they
  5    will -- so typically how it works is.
  6               THE COURT: Your guys deny -- let's say deny
  7    everything. And you have an expert. And if the expert simply
  8    accepted their word, you would not be much of an expert.
  9    Right?
 10               MR. DE VRIES: They have actually pled the Fifth is
 11    the truth.
 12          (Laughter.)
 13               THE COURT: Oh. The expert?
 14               MR. DE VRIES: So actually I --
 15               THE COURT: Wait. No, no. Hold on.
 16               MR. DE VRIES: Oh, I'm sorry.
 17               THE COURT: Their expert has pled the Fifth?
 18               MR. DE VRIES: No. When I asked -- when I confronted
 19    Y.T. Kok, the --
 20               MR. CLOERN: That would be a tough situation, your
 21    Honor.
 22               THE COURT: You can't do (unintelligible).
 23               MR. CLOERN: If my expert pleads the Fifth, I'm
 24    probably just going to move on off the case.
 25               THE COURT: Yeah, I think so.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 61 of 138 PageID #:17903
                                                                                    61


  1               MR. DE VRIES: When Y.T. Kok, who left Motorola, and
  2    while he was still working at Motorola was also working at
  3    Hytera --
  4               THE COURT: Yeah.
  5               MR. DE VRIES: -- and fielding requests for our
  6    confidential information, when I showed him source code that he
  7    wrote that was clearly copied from the Motorola code and asked
  8    him --
  9               THE COURT: He took the Fifth.
 10               MR. DE VRIES: -- the circumstances, he pled the
 11    Fifth.
 12               THE COURT: Well, that's better than the expert.
 13               MR. DE VRIES: It is just --
 14               THE COURT: (Unintelligible).
 15               MR. DE VRIES: WHAT it actually shows, your Honor, is
 16    that this idea that we're somehow going to be deposing and
 17    getting all this information from Hytera employees about what
 18    they were doing here, it is not going to happen. They are all
 19    --
 20               THE COURT: Well, it is theoretically possible. You
 21    wouldn't do it, but -- but they have to do the work. Whether
 22    you follow up on it is quite aside the point from their
 23    arguments.
 24               MR. DE VRIES: I guess, there is one other.
 25               MR. CLOERN: Our presentation --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 62 of 138 PageID #:17904
                                                                                    62


  1               MR. DE VRIES: Oh, I'm sorry.
  2               MR. CLOERN: -- you kind of jumped in there --
  3               THE COURT: He got so excited about the --
  4               MR. CLOERN: I understand. So, your Honor, Hytera,
  5    me, I will sit down or Mr. Stringfield, and we'll depose a
  6    Motorola engineer. So they have got the issue
  7    backwards. We'll depose a Motorola engineer. The Motorola who
  8    authored the code.
  9               The issue is is Motorola's code subject to a
 10    copyright? That's the issue. Does it --
 11               THE COURT: It is only half the issue.
 12               MR. CLOERN: It is. That's half the issue. But to do
 13    that, we will have to depose the authors of this code or a
 14    30(b)(6) notice who has gotten up to speed by talking to the
 15    authors of all this code, which they won't even tell us who the
 16    authors are because they cut that off of what they produced to
 17    us. So that's fine.
 18               But we'll have to go through and take the
 19    depositions --
 20               THE COURT: Well, if they have to do it, why shouldn't
 21    you have to do it?
 22               MR. CLOERN: So --
 23               THE COURT: What's sauce for the goose is sauce for
 24    the gander.
 25               MR. CLOERN: We -- what our position is is that it is

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 63 of 138 PageID #:17905
                                                                                    63


  1    absolutely crazy for the parties to take depo- -- for us to
  2    take a deposition on a thousand -- on all thousand of these for
  3    a month of Sundays in a row. I mean, talk about an extension
  4    for discovery --
  5               THE COURT: Forever.
  6               MR. CLOERN: -- there will be one. There is not
  7    enough time to do this, nor is it necessary because we can't do
  8    it at trial.
  9               And as far as the taking the Fifth, I do just want to
 10    address that for a minute. It does not mean that Y.T. Kok
 11    stole source code.
 12               THE COURT: Maybe.
 13               MR. CLOERN: It -- the --
 14               THE COURT: Well, it is not for you to determine, it
 15    is for the jury to determine what --
 16               MR. CLOERN: I agree.
 17               THE COURT: -- what the assertion of the Fifth -- what
 18    value, if any, it has.
 19               MR. CLOERN: Exactly. I agree one --
 20               THE COURT: And that's pretty -- that's pretty
 21    compelling evidence to lay people.
 22               MR. CLOERN: I understand, and that's something that
 23    we'll --
 24               THE COURT: You will deal with.
 25               MR. CLOERN: -- have to address at trial.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 64 of 138 PageID #:17906
                                                                                    64


  1               THE COURT: Right.
  2               MR. CLOERN: That's a hurdle for us to overcome,
  3    absolutely.
  4               But it does not mean that they walked out the door
  5    with a hard drive or a suitcase full of source code. And in
  6    fact that -- we haven't found that. If we did, they would know
  7    about it, and we'd produce it.
  8               We went to China for a week. We poked around. We
  9    talked to everybody.
 10               THE COURT: But that is all evidentiary. And it
 11    really isn't for me, and it should not, I would think, impact
 12    on the contours of what you can and -- or they can and
 13    shouldn't be allowed to do.
 14               MR. CLOERN: I agree with that, your Honor. And I
 15    think what I am -- what I have done is really addressed t he
 16    point that they have made that I haven't pointed out, which is
 17    what we hear, what we have heard in meet and confers is, well,
 18    it is not our problem that your clients stole so much source
 19    code. Right? Because when we say this is too much, they say,
 20    well, too bad, he shouldn't have taken so much.
 21               THE COURT: He shouldn't taken so much.
 22               MR. CLOERN: Right? And our response to that is we --
 23    we --
 24               THE COURT: You didn't take any.
 25               MR. CLOERN: Right, exactly. Exactly.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 65 of 138 PageID #:17907
                                                                                    65


  1               And in our brief, and I'll -- and we brought some
  2    examples of source code today. If you want to look at it --
  3               THE COURT: No.
  4               MR. CLOERN: -- we're happy to -- I don't like looking
  5    at source code either, so I don't blame you.
  6               THE COURT: I can read source code less than you
  7    can. You can do infinitely more than I have. I would just be
  8    a lot of whatever --
  9               MR. DE VRIES: I actually think you'd see quite a bit.
 10    I think you actually -- you can recognize that the --
 11               THE COURT: I would be would be -- if anybody is
 12    ill-equipped -- not just me as a human being, me as an entity,
 13    with no training, no nothing, I wouldn't know what I was
 14    seeing. And what seemed to me hugely significant, would have
 15    maybe no significance.
 16               MR. CLOERN: So --
 17               THE COURT: I couldn't testify as a witness, I
 18    wouldn't qualify. I wouldn't have any expertise or knowledge
 19    or background or training or anything, so --
 20               MR. CLOERN: Well, your Honor, I can wrap up now and
 21    just say, there is -- there is really, at a broad level, two --
 22               THE COURT: So is your argument essentially a
 23    relevancy argument or burden argument or both?
 24               MR. CLOERN: It is both, your Honor. It is definitely
 25    both.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 66 of 138 PageID #:17908
                                                                                    66


  1               So number one, the burden. There is over a thousand
  2    instances of alleged copying. And there is two -- there is two
  3    aspects to the burden. One timing --
  4               THE COURT: How many people -- may I ask you? How
  5    many people are involved in the alleged copying or can't you
  6    tell from what you are looking at?
  7               MR. CLOERN: So the 10,000 lines of code that are
  8    represented by this chart --
  9               THE COURT: Right.
 10               MR. CLOERN: -- we don't know how many Motorola
 11    authors there are. We have asked that. And our interrogatory
 12    that is outstanding that is due on November 30th, it is our
 13    Interrogatory Number 7, asks -- there are subparts A through N.
 14    And this was taken directly from the copyright case law that
 15    says, this is the information that you have to know in order to
 16    determine whether or not the code is protectable. Right? This
 17    is taken directly from the case law. Who is the author?
 18    What's the function of --
 19               THE COURT: Right.
 20               MR. CLOERN: -- the code? What did it do? Blah,
 21    blah, blah. That's all this stuff.
 22               So until we get this information, we don't have what
 23    the cases say is necessary to actually make our legal
 24    contention because we don't have that information.
 25               And even if we had, it is still going to take us

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 67 of 138 PageID #:17909
                                                                                    67


  1    months to come up and run this analysis on all thousand -- on
  2    all thousand line items here of buckets of code, which we're
  3    not even going to know until we get the deposition.
  4               So now -- and I also -- so the -- so there is a burden
  5    in terms of timing. We can't get you an answer or them an
  6    answer in a couple of weeks. It is just not possible. It is
  7    like asking me to go out and build the Sears Tower by
  8    Christmas. I can't do it. It is not possible. There is too
  9    much work.
 10               And, number two, it is not necessary. It is
 11    burdensome, because we're never going to do all this at
 12    trial. And if we do, we are entitled to deposition on each
 13    copying allegation, and that's going to take --
 14               THE COURT: Let me ask this. Are they going to do it?
 15               MR. DE VRIES: Yes, your Honor, because --
 16               THE COURT: Well, wait a second. Just a minute.
 17               MR. DE VRIES: Okay.
 18               THE COURT: So if they do it, and you don't, you lose.
 19               MR. CLOERN: So they don't -- I don't -- they don't
 20    have to depose their own engineers.
 21               THE COURT: Of course not.
 22               MR. CLOERN: So, no, that -- but -- I mean, I
 23    suppose --
 24               THE COURT: They have got the burden of proof. So
 25    they're going to have to show the very things (unintelligible)

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 68 of 138 PageID #:17910
                                                                                    68


  1    a lot with you that you say are difficult, burdensome, maybe
  2    not require -- whatever. They are going to have to, in effect,
  3    do it one way or the other. Right?
  4               MR. CLOERN: Well, that -- your Honor makes a very
  5    great point because that should be what they need to do. They
  6    have the burden. And all they have done is say, here's our
  7    code, here's some code from Hytera that is somewhat
  8    similar. They haven't done all the things they need to do to
  9    have a full infringement --
 10               THE court: So if that is all that they show -- and I
 11    am really asking because I don't know -- and all that they show
 12    -- and you then demonstrate that that really is not enough, you
 13    win by default almost because they haven't proven their case.
 14               MR. CLOERN: So let's say, for example, your Honor --
 15               THE COURT: I mean, they showed that somebody, I
 16    assume, stole code, some code when they left. That strikes me
 17    that they will be able to do superficially, at least.
 18               And then I assume that they will have to show that
 19    what was taken is protectable. And then what was protectable
 20    is in your code, in order to even get close to winning.
 21               MR. CLOERN: So, your Honor, here's what they are
 22    going to do. They're going to say, we don't have any evidence,
 23    any direct evidence, that Sam Chia, G.S. Kok or Y.T. Kok walked
 24    out the door with a hard drive (unintelligible) --
 25               THE COURT: They have circumstantial evidence.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 69 of 138 PageID #:17911
                                                                                    69


  1               MR. CLOERN: That's right. They're going to say, we
  2    have -- the evidence is --
  3               THE COURT: Circumstantial evidence is legally every
  4    bit as good, and in many cases, far more compelling than direct
  5    evidence.
  6               MR. CLOERN: I'm not disputing that at all.
  7               THE COURT: Okay.
  8               MR. CLOERN: What I am saying is that that's exactly
  9    where they're going to go. And they're going to say in -- so
 10    they are going to prove it by comparing the code.
 11               And, for example, they will point here, and they will
 12    say, the ten lines here are --
 13               THE COURT: (Unintelligible).
 14               MR. CLOERN: -- to the 10 lines here. And for us to
 15    come back and address that, we have --
 16               THE COURT: No, no.
 17               MR. CLOERN: -- to (unintelligible) --
 18               THE COURT: But what -- I am just -- honestly, so you
 19    say to the district -- that's what they prove.
 20               You make the pitch to the district court that you just
 21    made to me, and it is supported by case law, which I assume it
 22    is. Do you then not get a directed verdict at the close of the
 23    plaintiff's case because they haven't proven -- they have
 24    proved a similarity or a seeming identity, and that isn't
 25    enough I think you're telling me. I'm just -- honestly I'm

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 70 of 138 PageID #:17912
                                                                                    70


  1    just asking. I'm not --
  2               MR. CLOERN: So, your Honor, that is -- that is the --
  3               THE COURT: -- your view anyway.
  4               MR. CLOERN: That would be our view.
  5               THE COURT: Right.
  6               MR. CLOERN: But I don't think -- look, I don't -- I
  7    would not sleep any night between now and trial if I was going
  8    to just go into court and say, well, we don't really have any
  9    evidence of our own, they are going to put on expert on --
 10               THE COURT: Well, no, you'll have -- you'll have lots
 11    of --
 12               MR. CLOERN: We didn't meet their -- they didn't meet
 13    their burden --
 14               THE COURT: I'll have all sorts of evidence. I'm not
 15    disputing that. Whatever -- you simply say, oh, this is great,
 16    we're not going to put on our treasure trove of information
 17    because they have done nothing.
 18               And the district court says, you know what, I think
 19    you're right. You never have to get to all the stuff I know
 20    you have got.
 21               I'm just sort of thinking out loud with you. It seems
 22    to me they would lose.
 23               MR. CLOERN: As a matter of trial, I think you're
 24    absolutely right, your Honor. But what we're talking about
 25    today is Motorola wants us to provide our real contentions

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 71 of 138 PageID #:17913
                                                                                    71


  1    about whether every single one of that's rose represents legal
  2    infringement or not.
  3               And in order to do that, even where there is identical
  4    code, we have to go and say, is that open source? Is it TI?
  5               THE COURT: Well, I --
  6               MR. DE VRIES: Et cetera. It is just -- it is months
  7    of work.
  8               THE COURT: Go ahead.
  9               MR. DE VRIES: I think I can very simply get us to a
 10    resolution here. And I think I just need to make two points to
 11    do it, Judge. Two brief points.
 12               The one is the characterization that counsel is making
 13    of this code and our contentions about it is not a correct way
 14    to look at it at all. And I want to explain -- well, I
 15    actually wish I had an a novel because it would kind of look
 16    better.
 17               But if you had a thousand page novel like this, which
 18    would be like our source code, and you looked at a novel that
 19    his client put together and you said, see that line? It is
 20    identical to that line.
 21               And see that line, it is identical.
 22               And that one, there.
 23               And then they add a couple of words, but then see that
 24    one, it is identical to that.
 25               So we're not making 10,000 copyright contentions.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 72 of 138 PageID #:17914
                                                                                    72


  1    We're saying, see this thing, we're going to very specifically
  2    show you where the text is identical. They stole this. They
  3    walked out the door with this. They put it in their products.
  4    They're telling the Court they don't know what we're talking
  5    about in the motion to dismiss that's being fought. But that's
  6    what we're talking about.
  7               Not 10,000 copyright claims. It is a copyright claim
  8    for stealing this. And we're telling them exactly this. See,
  9    here's a line, that's -- there is a line. There is a line.
 10    There is a line. There is a line. So we have done that.
 11               And what is the only other point I want to make? It
 12    is that are they going to provide their contentions in fact
 13    discovery or aren't they? I feel like that I have litigated
 14    this issue in many different contexts, you know, in many
 15    different courts, and I often hear defendants say, we shouldn't
 16    have to do it now. We should wait until experts. We don't
 17    need to provide it.
 18               What we think is they ought to be compelled to provide
 19    whatever evidence they have, whatever contentions they know
 20    about right now. If they have a proper basis to supplement
 21    later, they can. The rules permit that. But we shouldn't have
 22    to wait indefinitely for that.
 23               And I think that the final thing I'll say is, what
 24    they tell your Honor in the opposition brief is that this is
 25    moot. That they are going to provide a response on Friday,

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 73 of 138 PageID #:17915
                                                                                    73


  1    right, to these interrogatories, including this one. What I
  2    think we now hear is exactly, as I feared, we're not going to
  3    get a response. In fact, they don't want to ever give a
  4    response.
  5               THE COURT: What's going to come on Friday?
  6               MR. CLOERN: So, your Honor, we believe that Friday
  7    will be helpful, and here's why. So all we can say right now
  8    is essentially what I have discussed in court, is that the
  9    defenses we are looking into are the ownership and validity,
 10    whether it is direct or indirect allegation, and the
 11    protectability under this abstract filtration test. And then
 12    there is sort of two aspects to that, the -- it is a French
 13    term.
 14               How do you say it again?
 15          (Discussion off the record.)
 16               MR. CLOERN: Sine faire (phonetic). I keep saying it
 17    wrong. I'm from Kentucky, I apologize.
 18               Sine faire (phonetic) and the merger test. And that's
 19    the analysis we're running.
 20               Now what they won't -- and that's all we can say right
 21    now because we're not done with it. And for all the reasons I
 22    have said, it is going to take a very long time.
 23               So what they will get out of it is they are not going
 24    to see fact-based defenses there, like there is an implied
 25    license. They're not going to see that. Right?

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 74 of 138 PageID #:17916
                                                                                    74


  1               Fair use, they're not going to see that. That's a
  2    major defense. It is a huge part of the whole big job of
  3    copyright case that went back and forth, up and down the
  4    appellate courts for years. Our fair use defense. They are
  5    not going to see that. That should make them feel pretty good.
  6               We don't have that -- we're not -- we're not
  7    contending that defense right now. Might something come up in
  8    discovery that tells us there is one? Sure. But right now we
  9    don't have one. So they will at least know that.
 10               They will know the analysis that we are
 11    undergoing. They won't know the answer because we don't know
 12    it. I can't give what I don't know. And as your Honor said,
 13    if I tried to guess and speculate, well, it looks like it is
 14    probably -- you know, any similarities are the result of
 15    responding to the same APIs or responding to the same TI
 16    hardware or ARM hardware or something, but we're not sure
 17    yet. I don't know that that's valuable. Happy to say it
 18    because that's what we think. But we have done that analysis.
 19               THE COURT: What are your experts going to do
 20    vis-a-vis what is asked for? Not the interrogatory itself, but
 21    basically what they're looking for and what you're looking for.
 22               Aren't -- isn't all this going to be explored in
 23    the -- in the expert disclosures and reports?
 24               MR. CLOERN: That's exactly right, your Honor. And so
 25    what I asked them at the least meet and confer, I said, what

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 75 of 138 PageID #:17917
                                                                                    75


  1    are you guys -- I explained all this in great detail. And I --
  2     everything I have said today, I have told him in the prior
  3    meet and confers.
  4               And I said, tell us what you want. And I told them, I
  5    said, here's what I can give you. Here's what I can
  6    explain. But as it -- beyond that, if you want the actual
  7    answer to the abstract filtration test, that's only once our
  8    experts is done with it.
  9               And, you know, what do you want short of a full expert
 10    report on all thousand of these instances, which I said I'm not
 11    giving you because it is not fair. There is a reason expert
 12    dates are due in March or April, whatever it is.
 13               THE COURT: Contention interrogatories don't always
 14    await experts.
 15               MR. CLOERN: That's right. It is something less. And
 16    what I asked is I said, what -- short of an expert report --
 17    what do you want? And they said, Mr. Brown said, that's your
 18    problem. I'm not telling you.
 19               They refuse -- what they want is to run us to
 20    death. They want to make my experts rich. And they want us to
 21    do all this work and make us look like we're not doing
 22    something or not responding to discovery when in fact we have
 23    absolutely are. And I have represented that all we can do --
 24    and I would leave to hear from them if they think there is
 25    something else that they would like to hear short of an answer

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 76 of 138 PageID #:17918
                                                                                    76


  1    on the abstract -- on the abstraction filtration test that we
  2    cannot -- that it will take months to provided.
  3               And I would also like to hear from them, how we're
  4    going to get Motorola depositions on all thousand instances of
  5    this code --
  6               THE COURT: Are your expert reports going to address
  7    every aspect or specification of what been taken from you
  8    by -- according to you, your guys?
  9               MR. DE VRIES: Yes, absolutely. Absolutely.
 10               THE COURT: Okay.
 11               MR. DE VRIES: And there are -- and I guess I want.
 12    This is an important point. And I think that we actually
 13    talked about this when we were talking about whether they had
 14    to answer their trade secret misappropriation
 15    contentions. That was a fight that we had some time ago.
 16               There are facts here. Counsel can go talk the
 17    engineers who wrote this code. And they can say, here's what I
 18    would do, if it was my client.
 19               See about 3000 lines of code that look identical, they
 20    are exactly the same, and they have laid it out in 30 or 40
 21    pages here. Why is it identical? Please tell me, Mr. X or
 22    Ms. Y? And then there is only going to be two things that
 23    happen. One, which is which for Hart, but not all of the trade
 24    contentions, they -- they saw they won't answer because of fear
 25    of criminal prosecution on Fifth Amendment grounds or something

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 77 of 138 PageID #:17919
                                                                                    77


  1    like that. I think what they specifically said was, we haven't
  2    heard back from them yet. And then your Honor had us enter an
  3    order, and then they responded that they couldn't get
  4    information from certain employees.
  5               Or the employees --
  6               THE COURT: Well, did the corporation take the Fifth?
  7               MR. DE VRIES: No, they can't. And that's right.
  8               And so then -- but what if the engineers say to them,
  9    counsel, let me tell you, this is the TI code from -- we don't
 10    any of that is the case, but we disagree with those
 11    contentions. But the engineer says, let me tell you, I got
 12    this from an open source. We don't think that's true. But
 13    then they can come and tell us as a factual matter,
 14    investigating this matter on behalf of the company --
 15               THE COURT: But did they have to go through --
 16               MR. DE VRIES: -- here is (unintelligible).
 17               THE COURT: -- have to go through ten thousand lines
 18    of code.
 19               MR. DE VRIES: But it is -- oh, but it is literally
 20    like saying, it is the source code, and we're showing. Just
 21    like in a book. Here's this line. It is the same. This line
 22    it is the same.
 23               What you do is you say --
 24               THE COURT: But I am just saying 10,000 strikes me as
 25    a number as a lot.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 78 of 138 PageID #:17920
                                                                                    78


  1               MR. DE VRIES: It is the number of lines that are in
  2    the code that it is going to be our obligation to show the
  3    jury, we're absolutely going to show the jury, because it is
  4    not --
  5               THE COURT: As to all 10,000?
  6               MR. DE VRIES: Yes, absolutely. And -- and expert
  7    testimony, just like in any other instance of large volumes of
  8    data, is -- is useful and a reasonable way to present that to
  9    the jury.
 10               And what you will -- what you would see, your Honor,
 11    if you looked at this code is it is not as if you're going
 12    through and looking at one and then looking -- thinking about
 13    it in isolation. What you see is, hey, all this code that was
 14    written by this one engineer, there are pages and pages and
 15    pages of it that are identical in large part.
 16               So I'm going to ask her -- her, in this circumstance,
 17    why is it that all this code is identical? And either she's
 18    say, I won't talk to you because I have a criminal defense
 19    attorney and I can't or here is the answer. I copied it from
 20    Motorola's code that Y.T. Kok brought with him on a hard drive
 21    when he joined our firm or we got it from TI or it is open
 22    source.
 23               There are facts here that they can provide. And if
 24    they don't want to provide those facts, then they should be
 25    precluded from doing it later.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 79 of 138 PageID #:17921
                                                                                    79


  1               What we are concerned about is a circumstance where we
  2    put on our proof, we provide our expert testimony, and then,
  3    finally, either at trial or in their expert reports in the
  4    summer of next year they say, guess what, it was actually taken
  5    from open source code. Here is an engineer. She's telling us
  6    now that all these lines that she put into these source -- you
  7    know, five or six source code files, she took them from open
  8    source. Those are facts. And we believe that we should be
  9    permitted to get them now.
 10               We have provided -- we have done -- we have gone above
 11    and beyond to say, here's exactly what we're talking about.
 12    They said they didn't know. They said, we don't know what you
 13    are mean copy- -- what do you mean copying?
 14               And we said, look, all of these lines are the
 15    same. It is impossible that they were randomly the same. It
 16    is obvious, from our perspective, that the circumstantial
 17    evidence shows you simply walked out the door with it.
 18               But there is an appropriate part for experts. But
 19    they asked us a contention interrogatory for our
 20    positions. Right? That's why we're providing this. So why is
 21    it is that we should have to come forward, provide our case,
 22    the facts supporting our case, and they should get to put off
 23    indefinitely --
 24               THE COURT: They shouldn't. And you asked them a
 25    contention interrogatory -- well, that's what this is.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 80 of 138 PageID #:17922
                                                                                    80


  1               MR. DE VRIES: It is. I mean, we have asked them some
  2    very basic ones. Like they characterized Interrogatory 16 as a
  3    contention interrogatory. It actually says, when did you
  4    receive and copy our code, and how and tell us the facts.
  5    Those are -- that's purely facts.
  6               Seventeen is definitely a contention. But we're
  7    asking for no more than they have asked for from us and that we
  8    have provided.
  9               Tell us the facts. If there is something to
 10    supplement with later, and it is appropriate, they can do that.
 11               MR. CLOERN: Well, I think I'll agree with something
 12    you said, and later provide it if you want me to -- before we
 13    all forget it. I just want to --
 14               MR. DE VRIES: Then let's pick a date --
 15               MR. CLOERN: I'll even (unintelligible) agree.
 16               MR. DE VRIES: -- and let's. And if you need more
 17    time than Friday, then we'll do -- let's do it.
 18               MR. CLOERN: So I think what I just heard him say is,
 19    not for the Motorola side, right, because we have -- we're
 20    going to have legal contentions about whether all the Motorola
 21    code is protectable or copyrightable --
 22               THE COURT: Right.
 23               MR. CLOERN: But on these --
 24               THE COURT: No, he wants to know about --
 25               MR. CLOERN: He wants to know about the Hytera side.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 81 of 138 PageID #:17923
                                                                                    81


  1               THE COURT: Right.
  2               MR. CLOERN: Right? He wants to --
  3               THE COURT: I think.
  4               MR. DE VRIES: That's right.
  5               MR. CLOERN: He just --
  6               MR. DE VRIES: It asks for what your infringe -- your
  7    contentions on your infringement of the code.
  8               THE COURT: Right, not the left side of the page.
  9               MR. DE VRIES: Not every single one of issues.
 10               MR. CLOERN: No, no, he asked for the legal basis for
 11    our non-infringement contentions. And our non-infringement
 12    contentions have a whole lot to do with their code. And it is
 13    all expert and all legal. But if that's not -- if what they
 14    are willing to accept is something factual that we can do right
 15    now, we can go and we can say, okay, you know, who authored
 16    this code and, you know, where did it come -- is it open source
 17    or whatever?
 18               THE COURT: Well, everybody wants --
 19               MR. CLOERN: Okay. That we can do.
 20               THE COURT: I think.
 21               MR. CLOERN: I have asked that --
 22               MR. DE VRIES: Yes.
 23               MR. CLOERN: I have asked that for weeks. Never heard
 24    it until just now. But you know what, that we can do.
 25               I do want to preview one thing though. I want to

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 82 of 138 PageID #:17924
                                                                                    82


  1    preview one thing, that this -- this code was written in 2008,
  2    '9 and '10, that's when it was developed. It was first
  3    released in 2010.
  4               THE COURT: And people aren't there.
  5               MR. CLOERN: A lot of them aren't there anymore. So
  6    we will -- we will investigate as to all these instances and
  7    see if there is somebody -- a lot of this is going to be Y.T.
  8    Kok, who is taking the Fifth. And we'll see if other people
  9    may know. All right? So we'll investigate every one of these
 10    to see what we can find out.
 11               But I do want to address one thing on Y.T. Kok taking
 12    the Fifth.
 13               THE COURT: On every single thing they have asked for?
 14               MR. CLOERN: We think that's burden -- so we think --
 15    the burden -- that is -- so there is two issues.
 16               THE COURT: It is definitely burdensome. Is it overly
 17    burdensome?
 18               MR. CLOERN: I think --
 19               THE COURT: Not probably in a case like this.
 20               MR. CLOERN: So, your Honor --
 21               THE COURT: But burdensome for sure.
 22               MR. CLOERN: So there is two issues. One, what is
 23    even possible to do beyond some number of months in the future.
 24    And providing our legal basis, based on expert or things that
 25    are required at this point isn't.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 83 of 138 PageID #:17925
                                                                                    83


  1               This factual inquiry is something that at least we can
  2    do in the very near term. Now we do think is it is burdensome,
  3    and we think there is a ton of fluff in here, and that's in our
  4    brief. We pulled out three files and showed the comparisons
  5    that they have nothing to do with each other. So we think
  6    there is a lot of code here that we absolutely should not be
  7    having to look into, especially when they won't even say that
  8    they own this stuff.
  9               MR. DE VRIES: Well, actually --
 10               MR. CLOERN: Right?
 11               MR. DE VRIES: -- did -- let me say it. We have
 12    actually said it in our briefs. I just want to correct it
 13    again. I did it earlier, but you said it multiple times, so I
 14    need to correct it.
 15               Yes, we own it. We have explained why in our
 16    opposition to the motion to dismiss.
 17               THE COURT: You know, I don't think there is anything
 18    in their presentation ever they didn't own -- they didn't claim
 19    ownership. I don't know who owns what. But they are at least
 20    claiming you're the -- you the people who are infringing, and
 21    they own -- otherwise you couldn't have infringement or they
 22    wouldn't be the right party.
 23               MR. DE VRIES: That's right.
 24               MR. CLOERN: That's a sleight of hand. So --
 25               THE COURT: Really? He's awfully good at it.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 84 of 138 PageID #:17926
                                                                                    84


  1               MR. CLOERN: There is -- yes, total sleight of hand.
  2               There are two separate issues. Ownership is one
  3    issue --
  4               THE COURT: Well, they -- here.
  5               MR. CLOERN: -- and --
  6               THE COURT: Ownership they claim.
  7               MR. CLOERN: Yep.
  8               THE COURT: Without question.
  9               What's the second one? I don't see any sleight of
 10    hand.
 11               MR. CLOERN: Whether it is protectable by copyright.
 12               THE COURT: Well, they say --
 13               MR. CLOERN: And that is a whole separate issue.
 14               THE COURT: They say it is.
 15               MR. DE VRIES: Yes, we have explained it in our
 16    opposition brief, and in -- with -- in particular reference to
 17    this issue, which he -- they keep bringing up. They say, you
 18    say that there were certain aspects of the code that you know
 19    may have been developed by third parties. I'm paraphrasing
 20    what they were saying. They're referring to a certain part of
 21    the copyright explanation -- application. We explained in our
 22    opposition brief exactly what our position is about that, about
 23    why we own it, about why it is protectable. And we cited the
 24    case law about it. But none of this is really the point. I
 25    mean --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 85 of 138 PageID #:17927
                                                                                    85


  1               THE COURT: Look, if they say it is protectable, and
  2    they say they own it, and they say they have the appropriate
  3    statutory interest, they have to prove it at trial. That's
  4    sort of the end matter for our purposes, unless you're going to
  5    claim before the district court or I -- like maybe here -- that
  6    they don't. But that's -- I can't resolve that
  7    (unintelligible). I have to -- we take what they say as true
  8    for purposes of discovery pretty much. Otherwise nobody who is
  9    a plaintiff would ever get past first base.
 10               MR. CLOERN: Well, that's -- that is true as a general
 11    matter because discovery is about providing information --
 12               THE COURT: I know.
 13               MR. CLOERN: -- and not about proving agrees. Agree
 14    with that totally.
 15               THE COURT: Right.
 16               MR. CLOERN: But in the context of infringement
 17    contentions on which they have the burden, they have to tell us
 18    why they think they have -- if they want a contention from us,
 19    they have to give their contention. They have only shown what
 20    they think is copied either directly or indirectly. They
 21    haven't shown that this think this is all protectable.
 22               THE COURT: Well, it would strike me then that's
 23    strictly a matter for the district court to say their complaint
 24    is deficient as buttressed by their -- their discovery
 25    requests. They haven't alleged the minimal amount necessary to

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 86 of 138 PageID #:17928
                                                                                    86


  1    get past a motion to dismiss, I think.
  2               If they can't say they own something -- what if I
  3    owned the code? It was all mine. And they are going to accuse
  4    you of stealing the code that I own. They don't even a case
  5    against you. I mean, they have to have something in the brief
  6    -- sorry -- in the complaint which gets them past the first
  7    hurdle. And ownership of the code, I would think, is the
  8    prerequisite to this kind of a case. But you tell me if I am
  9    wrong.
 10               MR. CLOERN: Well, the -- no, your Honor, we agree
 11    with that. And all I'm saying is if they haven't given us
 12    their contention on why their code is original and protectable,
 13    we shouldn't have to give our contention on why it is not.
 14               THE COURT: Oh, I think there are two different
 15    things.
 16               MR. DE VRIES: Yeah. Oh, we have --
 17               THE COURT: I do think there are two different things.
 18    Otherwise we -- we're pretty well along in terms of discovery.
 19    And if you guys -- not you -- but if your side hasn't done that
 20    as the very first thing, I would be flabbergasted that that was
 21    an omission.
 22               I mean, whatever reason, you're past that. And they
 23    simply want to know what they want to know. It does strike me
 24    that however many lines of code is a lot. And doing things
 25    line by line is a lot. But it is not that they are not

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 87 of 138 PageID #:17929
                                                                                    87


  1    entitled to the information. You have said they are.
  2               MR. CLOERN: Your Honor --
  3               THE COURT: The question is how do you get it. There
  4    is a lot of contention cases that say -- and they go varying
  5    ways -- you have to wait until expert discovery. It is too
  6    soon. They are not very well reasoned.
  7               Others that say, well, contention interrogatories,
  8    that sort of anticipate what the discovery -- what the experts
  9    are going to say is permissible. It is sort of a -- a toss up.
 10               And how are we even doing it here? I don't think they
 11    have to wait for you indefinitely. And they get to prove their
 12    case through discovery. You can't pick and choose how they go
 13    about doing it, anymore than they can do -- do the same to you.
 14    They can't.
 15               So question is how are you going to answer what's
 16    being asked? And there should be some accommodation. I know
 17    that sounds terrible. But it does -- you do make it clear that
 18    there is a huge amount of work to do. If somebody takes the
 19    Fifth or you can't answer because you can't find somebody,
 20    well, that's your answer. And they will be tickled to death
 21    with that answer.
 22               MR. CLOERN: I'm sure they will, your Honor.
 23               THE COURT: They'll love it.
 24               MR. CLOERN: So, you know, on --
 25               THE COURT: So you tell me how you think you can

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 88 of 138 PageID #:17930
                                                                                    88


  1    answer this with the least muss and fuss possible if it will
  2    give them the answers? Because I think they're entitled to
  3    them. In exactly the same way that you're entitled to know
  4    what their -- you guys have been claiming all along, I think,
  5    that they haven't told you what their trade secret is. Well,
  6    maybe that's burdensome or hard. I think it is sort of the
  7    most indispensable thing in a trade secret case to tell
  8    somebody your trade secret. I think normally it is pretty
  9    easy. Here it is a little hard because none of us -- you guys
 10    -- I mean, an exception to you guys, but few people can do
 11    this. You say you can't read code. But you know almost
 12    everything there is short of that. I mean, you have been
 13    involved in scores and scores of cases.
 14               So you tell me how you're going about -- you're going
 15    to go about giving them the information. If it gets amplified
 16    or repeated in the experts's reports, where I think most of
 17    that did stuff will lie, so be it. But you have got to be able
 18    to tell them something --
 19               MR. CLOERN: So I have --
 20               THE COURT: -- in a general kind of way.
 21               MR. CLOERN: Sorry. I have an idea.
 22               THE COURT: Okay.
 23               MR. CLOERN: I have had an idea I would like everyone
 24    to consider. So I think what we can provide and would be fair
 25    to provide, I totally get it, I guys don't want to show up at

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 89 of 138 PageID #:17931
                                                                                    89


  1    trial and you don't want to hear, hey, guess what, we found the
  2    person who wrote this code. And they are going to tell you why
  3    they didn't get it from Motorola. Right? That's what you
  4    don't want to be surprised by.
  5               THE COURT: I don't think that will happen. A judge
  6    wouldn't let somebody testify.
  7               MR. DE VRIES: Right. That's one thing that we are
  8    interested in.
  9               MR. CLOERN: So we -- we can --
 10               THE COURT: Well, that would be -- I wouldn't let you
 11    testify.
 12               MR. CLOERN: We can say -- we -- they have -- they're
 13    entitled to notice. If we are going to take a position, right,
 14    that we have witness or --
 15               THE COURT: No, no, that's not true. They are
 16    entitled -- and I understand where you're going. That's really
 17    nice, but that's not what we're here about.
 18               They have asked you know, who made this coffee
 19    cup. And they have a claim that somebody on your end
 20    manufactured coffee cups that infringe their, let's say,
 21    patent -- it is not patent -- but their trademark. They have
 22    the right to know certain things. And you have the obligation,
 23    as hard as it may be in may be in major league discovery in the
 24    federal courts, to respond. If you don't like what they have
 25    asked for and you think it is terrible -- I'm sorry, it is the

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 90 of 138 PageID #:17932
                                                                                    90


  1    life we have chosen.
  2               MR. CLOERN: So -- but, your Honor, I think we're in
  3    the same place, because what I was saying is that we will
  4    investigate the -- and have been investigating --
  5               THE COURT: Well, how long have these interrogatories
  6    been outstanding?
  7               MR. DE VRIES: Two months. Two months.
  8               And to be clear, we would like all of their
  9    contentions that -- you know, I think that where counsel is
 10    going is some very narrow scope here. We'd like to know if
 11    their witness has that information. But if they have other
 12    contentions that they reasonably can make now and they don't
 13    need to, you know, do some -- further investigation to
 14    supplement, we'd like to know them now, just like in a patent
 15    case.
 16               THE COURT: I think that's right. If your contention
 17    is, as you explained to me, this is -- I'm sure I'm not saying
 18    it right. But in the public domain. It has been used
 19    before. It is being used by -- it was used long before
 20    Motorola was even on the scene, which I know isn't true. Well,
 21    I don't see that is so hard to say it.
 22               To me I couldn't get through one line of that code.
 23    But somebody who is an expert -- I don't mean expert. But
 24    somebody in your shop who really knows what code is could do
 25    this not easily, but with relatively simplicity. I think they

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 91 of 138 PageID #:17933
                                                                                    91


  1    are entitled to it.
  2               MR. CLOERN: Thousands of hours, your Honor, is what
  3    we have been told by our experts it would take to go on the
  4    internet and search all the open source, all the other TI.
  5    We'll have to get third-party discovery of TI. That's fine.
  6    But it will take thousands of hours. And so we can't -- there
  7    is no way we can answer whether this -- whether the
  8    Motorola -- whether our legal contention on whether all this
  9    code is legally protectable under the abstraction and
 10    filtration process --
 11               THE COURT: Oh, they are not asking -- I don't think
 12    they are asking for it legally. That's -- that you shouldn't
 13    have to answer.
 14               But where you got the stuff -- I don't think that they
 15    are entitled to know your case in that sense. Although
 16    contention interrogatories can embrace and they -- clearly by
 17    the rule, they can embrace legal concepts and -- but I think
 18    they're entitled to know. You know, if you know who did it, if
 19    it was -- if the guy had it and he had nothing to do with them,
 20    why aren't they entitled to know that?
 21               MR. CLOERN: So, your Honor, their interrogatory asks
 22    for the legal basis, the legal contentions. And that's what I
 23    am saying will take thousands of hours. They are entitled to
 24    know whether or not, you know -- whether we know who wrote this
 25    code and whether they got it --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 92 of 138 PageID #:17934
                                                                                    92


  1               THE COURT: And where did it come from?
  2               MR. CLOERN: Absolutely. They are entitled to know
  3    that.
  4               THE COURT: And I think --
  5               MR. CLOERN: We have no problem.
  6               THE COURT: -- whatever legal contentions there are,
  7    ultimate contentions, will appear in the expert reports. If
  8    not, they are not going to get it. It is just a question of
  9    timing now.
 10               MR. CLOERN: Agreed.
 11               THE COURT: Why is that not acceptable?
 12               MR. DE VRIES: Your question is for me, your Honor?
 13               THE COURT: Yes.
 14               MR. DE VRIES: If they provide the facts about where
 15    they got the code --
 16               THE COURT: Right, facts.
 17               MR. DE VRIES: -- whether this is the industry
 18    standard --
 19               THE COURT: Facts. Not legal contentions.
 20               MR. DE VRIES: Right. I mean, there is -- just to be
 21    clear about our position, you know, in every case in
 22    intellectual property matters where they are asking for our
 23    contentions, that's what he's holding, our legal contentions of
 24    copyright infringement, we believe that we should get what
 25    their legal positions are in a fact -- from a fact evidence

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 93 of 138 PageID #:17935
                                                                                    93


  1    perspective. If they think these are industry standard. If
  2    they are open source --
  3               THE COURT: Can I ask you, will you not get that
  4    through the expert reports?
  5               MR. DE VRIES: We should -- as your Honor said, we can
  6    get amplification of that. But in every case that I am
  7    familiar with around the country where we -- where we're
  8    talking about damages contentions, infringement contentions,
  9    validity contentions, copyright infringement contentions, to
 10    have the parties's positions out there during fact discovery is
 11    important so that we can conduct fact discovery about them.
 12               So am I saying that there is -- our position is that
 13    there is no room for expert discovery? Absolutely not. It is
 14    perfectly appropriate to do expert analysis and opinion. But
 15    there are facts. Almost everything that counsel has talked
 16    about --
 17               THE COURT: Well, but facts are not legal contentions,
 18    by nomenclature.
 19               MR. DE VRIES: Right.
 20               THE COURT: If you want the facts of who did a
 21    particular line of code, for example, and where they got the
 22    code and what their contention is regarding the legitimacy of
 23    what they did --
 24               MR. DE VRIES: Right.
 25               THE COURT: -- why wouldn't that suffice for now? And

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 94 of 138 PageID #:17936
                                                                                    94


  1    then you get whatever legal conclusion that there is in
  2    the -- in the expert disclosure.
  3               MR. DE VRIES: I think that with the understanding of
  4    the --
  5               THE COURT: (Unintelligible).
  6               MR. DE VRIES: Sorry.
  7               THE COURT: No. And then I was thinking of
  8    something -- oh, go ahead.
  9               MR. DE VRIES: No, I'm sorry, I didn't mean to cut you
 10    off, your Honor.
 11               THE COURT: No.
 12               MR. DE VRIES: It is the legitimacy of what we did.
 13    And I -- and so I have litigated a number of these cases as
 14    well, and so I know what the issues are.
 15               On the fact side, what we don't want to see is an
 16    expert report that for the first time says something like, oh,
 17    this code, this is all standard in the industry. Other people
 18    are using it. And here is our positions. Because at that
 19    point, an expert -- if their expert report says that for the
 20    first time, we have no ability to go out and take any fact
 21    discovery at that point. Or we're going to have to tell Judge
 22    Norgle, we can no longer keep your trial date because although
 23    we are asked for these kinds of contentions or facts --
 24               THE COURT: There was amplification and new things
 25    that -- but I understand your concern about what happens if he

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 95 of 138 PageID #:17937
                                                                                    95


  1    doesn't buy that. You do.
  2               MR. DE VRIES: Well, and then it is just -- it is what
  3    the legitimacy of what they did is. I mean, there is one thing
  4    to have an expert sit down and do various kinds of tests or
  5    analyses. We're not saying that all of that has to be done
  6    right now. But everything that we're talking --
  7               THE COURT: Well, this is not the kind of case that
  8    would call for tests.
  9               MR. DE VRIES: Well, there are certain types of tests
 10    that you can run in order to show copying. But whether or not
 11    we need do that. They could -- if they wanted to present
 12    something like that, that's perfectly appropriate for experts.
 13               But what we're talking about here are facts relating
 14    to the legitimacy of what they did. And as your Honor framed
 15    it, if they provide the facts concerning the legitimacy of what
 16    they did so that we know them now, not in expert discovery,
 17    that's all we're looking for.
 18               Is this code, all of these thousands of lines of
 19    copied code, is it really from an open source? Is that out
 20    there? We don't think so. But if they want to say that, they
 21    can say it.
 22               Is it industry standard? Is it something you have to
 23    write it this way in order to use an API? These are factual
 24    things.
 25               THE COURT: Yes, they are.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 96 of 138 PageID #:17938
                                                                                    96


  1               MR. DE VRIES: Whether you put a label on it, sends a
  2    fair -- fair use, whatever that legal label is, we're less
  3    interested in that. What we are interested in is knowing the
  4    factual bases of why they think it is legitimate, if they do.
  5    That's really where we are at.
  6               THE COURT: Okay. So one more thing. I really don't
  7    need to keep you --
  8               MR. CLOERN: Understood.
  9               THE COURT: So it is my fault.
 10               MR. CLOERN: So, your Honor, just one -- just one more
 11    -- just one point. Because we agreed the factual question --
 12    those factual questions are questions that we can definitely --
 13               THE COURT: But that's --
 14               MR. CLOERN: -- answer and look into.
 15               THE COURT: But that sure isn't the way it has been
 16    sort of argued to me and pitched to them. I mean --
 17               MR. CLOERN: Well --
 18               THE COURT: -- it has kind of been stonewalling.
 19               MR. CLOERN: Oh, no. Not at all, your Honor. What we
 20    have been -- what they asked us is for our -- the legal basis
 21    for non-infringement.
 22               THE COURT: Well, I don't --
 23               MR. CLOERN: And we can give them the factual basis.
 24               THE COURT: My sense of the thing is, I don't think
 25    they have to -- or I have the ability to say to them, no, you

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 97 of 138 PageID #:17939
                                                                                    97


  1    don't have to give a legal exegesis of why you think it is okay
  2    that you're doing what you're doing. I don't think that's
  3    proper in the context given where we are.
  4               But I do think you're absolutely entitled to a legal
  5    assessment. I don't think you have to make the case one way or
  6    the other now.
  7               MR. DE VRIES: All right. We're not looking for a
  8    brief. We're looking for their contentions about, you know,
  9    factually why it is legitimate. Is it industry standard? Do
 10    you have to write it this way to interface with something?
 11               THE COURT: Right.
 12               MR. DE VRIES: Is it -- you know, is it open source?
 13    Is it from TI's code?
 14               THE COURT: Well --
 15               MR. CLOERN: It is all expert, your Honor.
 16               THE COURT: No, no, no. I mean -- no, it is not. The
 17    fact that there is an overlap doesn't mean it is not
 18    appropriate. So a guy says, well, I looked it up, and there it
 19    was a book from 1832, and I thought it was great, and it
 20    anticipated computers and everything (unintelligible) and I
 21    used that because it was readily available and I knew it was so
 22    old it was fine.
 23               MR. CLOERN: Yeah.
 24               THE COURT: I don't see that that's a legal contention
 25    so much as these are. This is what I did. What the

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 98 of 138 PageID #:17940
                                                                                    98


  1    consequences are, was it okay? I don't know. I thought it
  2    was. Somebody else has to say what the consequences are.
  3               And as I have said to you, most of the -- a lot of the
  4    cases I have written have really delved into interrogatory as
  5    contention interrogatories before expert discovery. I think
  6    that is essentially a dodge.
  7               This case though seems to be a blend of two things,
  8    what are the facts and what are the legal arguments about
  9    why. And I don't -- I'm -- I'm not going to make you do the
 10    second, but I do think the first is a viable thing. And if we
 11    tick off how many lines of code there are, it does sound
 12    horribly daunting. But I don't think that that's the way
 13    people who do this kind of stuff look at code. And code by its
 14    nature involves millions of lines.
 15               MR. DE VRIES: Can't exactly.
 16               THE COURT: It is never a line. Code --
 17               MR. DE VRIES: Okay.
 18               THE COURT: -- drafters just -- I don't know, they do
 19    it.
 20               MR. DE VRIES: That's right.
 21               MR. CLOERN: So we -- your Honor, we agreed to do
 22    that. These perfectly fine. And --
 23               THE COURT: Then what's the argument about?
 24               MR. CLOERN: Well, the argument was about until five
 25    minutes ago they wanted our full legal basis and our expert

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 99 of 138 PageID #:17941
                                                                                    99


  1    analysis, which will take thousands of hours that we can't
  2    do. But we can do this, we can absolutely find out from Hytera
  3    who wrote these -- these code pieces.
  4               THE COURT: And where did it comes from.
  5               MR. CLOERN: And where did it come from? Did they
  6    independently develop them? Did they take them from open
  7    source or they -- you know, writing it, according to some
  8    vendor or industry standard. That we can -- we can absolutely
  9    do that. We think it is too much, and we shouldn't have to do
 10    it, but we'll do.
 11               THE COURT: No, I don't think -- I don't know if it is
 12    too much.
 13               MR. CLOERN: We'll do it.
 14               MR. DE VRIES: It is a lot better than what we have,
 15    Judge. We served this interrogatory two months ago. We have
 16    zero. The only response we have right now is just a stonewall,
 17    as you said.
 18               THE COURT: Discovery, like -- the course of
 19    discovery, like true love, never runs smoothly.
 20          (Laughter.)
 21               MR. DE VRIES: And I think there is a -- I think there
 22    is a back stop here, which is if they bring up in their expert
 23    reports facts about open source and industry standard and
 24    needed to write it this way, that they didn't disclose here, we
 25    have a remedy, we'll move to strike if it is going to --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 100 of 138 PageID #:17942
                                                                                  100


  1               THE COURT: That's a totally different question.
  2               MR. DE VRIES: Exactly.
  3               THE COURT: And you shouldn't anticipate the worst. I
  4    mean, you hopefully -- although you all know the -- all the
  5    case law that says an expert can be found to say almost
  6    anything. And then it goes on to say terrible things about --
  7    lots of cases, lots of law there.
  8               It is what it is. You'll have your bought and paid
  9    for person. They will have their equally biased person. And
  10   the truth will come out.
  11              But I do think -- and I am so sorry that it took so
  12   long to listen to this. But for me to -- I do think you have
  13   to answer the questions on a factual basis, and await the
  14   discovery -- expert discovery. And if the expert discovery is
  15   not good enough, which I guarantee you will think, both of you,
  16   there is something you can do about that. And if you think you
  17   need more time, I suppose you could ask Judge Norgle now and
  18   tell him that -- but I'm not urging you to do that. I think
  19   you'll get -- you won't like the result you get.
  20              MR. DE VRIES: Right. We just want to get their
  21   factual contentions about why they are (unintelligible).
  22              THE COURT: Okay.
  23              MR. DE VRIES: So that if we need to do follow-up
  24   discovery, we can do it now. We're trying very hard to move
  25   this case forward. They asked for our contentions. We have

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 101 of 138 PageID #:17943
                                                                                  101


  1    provided all of them. And so it seems like it time for them to
  2    provide theirs.
  3               THE COURT: I agree.
  4               MR. DE VRIES: And if this Friday is not going to
  5    work, then, well, maybe it is the 30th -- or we can talk about
  6    that. We put this in the order, but we --
  7               THE COURT: I want you to put it in the order.
  8               MR. DE VRIES: -- we think there needs to be a date
  9    certain.
  10              THE COURT: I don't want there to be any -- any
  11   uncertainty about times or dates or obligations. And if you
  12   want to put in, if it is appropriate, and I leave it to you
  13   guys sort of in fairness, that no extensions of these dates
  14   would be given, which of course doesn't mean anything. Of
  15   course they -- but I do think you should -- you can put that in
  16   so that if somebody comes in and says, oh, we can't do it,
  17   can't do it, I'm at least, and you're at least, both of you, in
  18   a position to say, well, no, you said that this is the end of
  19   it.
  20              Where you go from there I don't know.
  21              MR. DE VRIES: Yes, your Honor.
  22              MR. CLOERN: So, your Honor, just one thing on that.
  23              THE COURT: Yeah.
  24              MR. CLOERN: We are being asked to investigate where a
  25   thousand different pieces of code came that were --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 102 of 138 PageID #:17944
                                                                                  102


  1               THE COURT: So am I.
  2               MR. CLOERN: -- written -- well, I understand, but --
  3               THE COURT: So am I.
  4               MR. CLOERN: But I just want to be practical. It is
  5    ten years ago, and so it is going to take us --
  6               THE COURT: I understand. You're going to --
  7               MR. CLOERN: -- some time to -- we can't do it by this
  8    Friday.
  9               THE COURT: You're going to do the best you can.
  10              MR. CLOERN: Thank you.
  11              THE COURT: And you have to tell your client that
  12   there is some urgency to this --
  13              MR. CLOERN: Well, I will --
  14              THE COURT: -- in the same way that I would tell
  15   Motorola. The problem, I suppose, is in (unintelligible)
  16   Motorola has had more -- a lot of time to get its case ready.
  17   But the defense always is in the position you're in.
  18              MR. CLOERN: Uh-huh.
  19              THE COURT: And the plaintiffs always want, you know,
  20   yesterday to be the operative date. You want the 12th of
  21   never. Somewhere you have to blend the two.
  22              So I leave it to you guys to work out, with the
  23   understanding people should not be unreasonable. But, you
  24   know, if -- if people are taking the Fifth, that's pretty icky.
  25              MR. DE VRIES: I'm confident we can agree to a date.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 103 of 138 PageID #:17945
                                                                                  103


  1    And that is actually why we were -- what we didn't want, your
  2    Honor, was a non-response this Friday. I'm sure we can find a
  3    date, as long as it is reasonably prompt --
  4               THE COURT: Right.
  5               MR. DE VRIES: -- along the same time frame as
  6    Mr. Chen.
  7               THE COURT: Would you all mind sitting together and
  8    talking, just because you're here?
  9               MR. DE VRIES: Yes.
  10              THE COURT: If you leave and go your separate ways --
  11              MR. CLOERN: Sure.
  12              THE COURT: -- things are not going to get done as
  13   quickly.
  14              MR. CLOERN: But, by the way, your Honor, the reason
  15   Y.T. Is taking the Fifth is because Motorola pursued the DOJ,
  16   and the DOJ opened an investigation. And when that happened,
  17   everybody took the Fifth.
  18              Before that they weren't. So they're Chinese, they're
  19   worried, the DOJ. Look at what's going on in American
  20   politics. I just don't think that --
  21              THE COURT: Listen, I may --
  22              MR. CLOERN: -- -- read anything --
  23              THE COURT: No, no, I'm not making any inferences. It
  24   is simply the inference that the law may or not allow a jury to
  25   take. You will argue that there are reasons. And the Fifth --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 104 of 138 PageID #:17946
                                                                                  104


  1    the inferential information should be available to the jury or
  2    the inference should be available.
  3               I don't have anything to do with that. Just sort of
  4    the reality is as us being Americans is, wow, that sounds odd.
  5               Is there any lawyer alive who wouldn't tell their
  6    client in a case like this where the DOJ is involved not to
  7    take the Fifth? I don't know any.
  8               MR. DE VRIES: Your Honor, we disagree. Actually
  9    there is some inaccuracies in what was just said. But --
  10              THE COURT: Who cares?
  11              MR. DE VRIES: -- I don't think it is not -- I don't
  12   think it is pertinent.
  13              THE COURT: It is not significant.
  14              MR. DE VRIES: Your Honor, there was one other -- one
  15   --
  16              THE COURT: I will assume you both disagree with each
  17   other on 90 percent of what's said.
  18              MR. DE VRIES: Yes, your Honor.
  19              THE COURT: So what?
  20              MR. DE VRIES: There was a final issue, and it
  21   actually is very discrete. And I wondered if you would like to
  22   hear that now or --
  23              THE COURT: I --
  24              MR. DE VRIES: -- take a break.
  25              THE COURT: -- my time is your time. It is up to you

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 105 of 138 PageID #:17947
                                                                                  105


  1    guys.
  2               MR. DE VRIES: So it is source code. And let me take
  3    you -- we have made some progress. And tell me just tell you
  4    what the three --
  5               MR. CLOERN: I'm sorry, are we -- we had just one
  6    final issue before we leave, before we leave this.
  7               THE COURT: Okay.
  8               MR. CLOERN: I promise it will be very brief.
  9               THE COURT: No, no, take as much time as you want.
  10              MR. CLOERN: We don't have to resolve it today, but --
  11              THE COURT: I would like to resolve more than once --
  12              MR. CLOERN: Okay.
  13              THE COURT: -- yeah.
  14              MR. CLOERN: So this is going to come up. If there
  15   are -- if Motorola is going to contend 1000 instances of
  16   copying, then we're -- then we have to know in order to do the
  17   legal analysis --
  18              THE COURT: I assume illicit copying.
  19              MR. CLOERN: Yeah. So we have to know who the authors
  20   are, where their code came from, et cetera. It will be a
  21   deposition. I don't know how we do a deposition on all of
  22   this. I mean, it would be days or weeks long deposition on all
  23   this stuff.
  24              THE COURT: Has the information of the basis of their
  25   claim not been aired at this point?

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 106 of 138 PageID #:17948
                                                                                  106


  1               MR. CLOERN: No, your Honor, it has not been. So we
  2    -- this is all we have, and this is just one part of the
  3    copyright claim. So it is not an -- it is not a contention of
  4    infringement. It is just this code is a little bit similar to
  5    this code, not any reason about why it might be similar, about
  6    where their code came from, not even who wrote it do we know
  7    yet? So they have not done anything near what they need to do
  8    to --
  9               THE COURT: Well, are you saying --
  10              MR. CLOERN: -- provide it or even the facts.
  11              THE COURT: Are you saying their complaint doesn't
  12   allege that the owners of a whole bunch of copyrighted stuff?
  13   They have copyrights.
  14              MR. CLOERN: It doesn't say who wrote the code. It
  15   doesn't say who the authors of the code are.
  16              THE COURT: Well, the author could be Jeff Cole, but
  17   who cares if they -- theoretically if they own the copyright,
  18   and I -- then who wrote the code theoretically doesn't matter.
  19              MR. DE VRIES: Right, that's right.
  20              MR. CLOERN: Oh, no, it does --
  21              MR. DE VRIES: That's actually incorrect under U.S.
  22   Copyright law.
  23              MR. CLOERN: So the author of the code does matter
  24   because, again, in order to be protectable code, we're entitled
  25   to talk to the author of the code and get the same facts and --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 107 of 138 PageID #:17949
                                                                                  107


  1               THE COURT: Well, let's say the author is dead or has
  2    disappeared. That wouldn't affect their claim, would it?
  3               MR. DE VRIES: No.
  4               MR. CLOERN: Well, so Motorola -- I'm sorry?
  5               So Motorola would have to put up --
  6               MR. DE VRIES: I'm sorry for answering, your Honor.
  7               MR. CLOERN: Motorola would have to put up a 30(b)(6)
  8    witness that says, here's where -- so the same question they
  9    want an answer from Hytera, Motorola has to say, here's where
  10   we got the code. It is not part of the industry standard. It
  11   is not from TI. It is not from open source. The person who
  12   wrote it --
  13              THE COURT: Right, they have to prove they own the
  14   copyright.
  15              MR. CLOERN: Well, they own it, and then it is
  16   their --
  17              THE COURT: Trademark.
  18              MR. CLOERN: -- that is protectable under
  19   copyright. And so they haven't answered any of those facts
  20   yet. We need the same facts. And when we depose somebody, I
  21   don't know how we depose somebody about that issue on a
  22   thousand different instances. And so that deposition is going
  23   to take many, many, many, many days.
  24              THE COURT: Well, one --
  25              MR. CLOERN: And --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 108 of 138 PageID #:17950
                                                                                  108


  1               THE COURT: I wouldn't think you would walk into the
  2    deposition not knowing the answers to the basic questions you
  3    have just raised.
  4               MR. CLOERN: They haven't given us any of that
  5    discovery yet, and that's part of our motion to compel.
  6               THE COURT: Well, then tell me about that.
  7               MR. DE VRIES: Yeah, this is -- this is not
  8    any -- what I -- I will tell your Honor quite candidly, what I
  9    am hearing is just a very vigorous attempt to not provide us
  10   the information. I don't know why we're even talking about
  11   this, but I --
  12              THE COURT: Oh, no, no, they are getting -- they are
  13   going to provide --
  14              MR. DE VRIES: Okay.
  15              THE COURT: You're going to -- you guys are going to
  16   draft an order --
  17              MR. DE VRIES: Great.
  18              THE COURT: -- that will deal with that.
  19              But sort of as an ancillary point, he says, well, wait
  20   a minute --
  21              MR. DE VRIES: Right.
  22              THE COURT: -- what about you?
  23              MR. DE VRIES: So here's -- right. And so the what
  24   about you point.
  25              So counsel misunderstands United States Copyright

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 109 of 138 PageID #:17951
                                                                                  109


  1    law. The author of The code under United States Copyright law
  2    is Motorola. We have identified that. We have also identified
  3    Motorola as the owner of the code. They asked us an
  4    interrogatory that is due at the end of the month that said
  5    identify --
  6               THE COURT: And that's certainly to get by complaint
  7    under --
  8               MR. DE VRIES: It's --
  9               THE COURT: -- current case law.
  10              MR. DE VRIES: Absolutely.
  11              Then they said identify people involved in -- in
  12   writing the code.
  13              THE COURT: Right.
  14              MR. DE VRIES: We -- our response to that is due at
  15   the end of the month. We're providing that information.
  16              THE COURT: Okay.
  17              MR. DE VRIES: There is nothing that is going to be
  18   unduly burdensome about asking these few individuals, hey, is
  19   this open source? No, I wrote it myself when Motorola invested
  20   billions of dollars.
  21              THE COURT: So you're going to give the answers to the
  22   questions he is concerned about.
  23              MR. DE VRIES: Absolutely.
  24              THE COURT: There you go.
  25              MR. DE VRIES: That's all we need to know.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 110 of 138 PageID #:17952
                                                                                  110


  1               MR. CLOERN: So when will -- so we'll talk about that
  2    at our break when we break.
  3               THE COURT: And then maybe -- maybe you can include in
  4    a -- this comprehensive order the issue that's a non-issue.
  5               MR. DE VRIES: Right. Sounds fine to us. I mean, it
  6    is not due yet, and so that's why --
  7               THE COURT: So what?
  8               MR. DE VRIES: -- we have had for a month a
  9    non-answer. But we want to provide all --
  10              THE COURT: If you --
  11              MR. DE VRIES: -- the information we can.
  12              THE COURT: -- put the -- a date in the future when it
  13   is due -- well, you just anticipated the -- a problem or the
  14   answer to a problem.
  15              MR. DE VRIES: That's great from our protective. We
  16   just want information to be exchanged, your Honor.
  17              THE COURT: That's all I would want too is information
  18   to be exchanged.
  19              MR. DE VRIES: So may I -- just to address the open
  20   source code issues.
  21              THE COURT: Sure.
  22              MR. DE VRIES: So there are three discrete issues that
  23   have not been resolved.
  24              THE COURT: You know --
  25              MR. DE VRIES: We have resolved some.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 111 of 138 PageID #:17953
                                                                                  111


  1               THE COURT: -- you should really be sit down. I
  2    didn't mean for you to just stand. I thought maybe you should
  3    come up and you could talk with all of us.
  4               But sit down. My goodness, you have been so polite.
  5    Thanks.
  6               It's okay. Go ahead.
  7               MR. DE VRIES: Okay. So there are just three discrete
  8    issues. Your Honor ordered them to produce Version 1.0, and
  9    they say that they will make it available this week.
  10              So there is three issues. What other versions will be
  11   produced, will they provide a 30(b)(6) deposition about where
  12   the missing source code went, and then should they give us --
  13              THE COURT: What do you mean -- help me with this.
  14   What do you mean the missing source code?
  15              MR. DE VRIES: They say that they have done
  16   investigation. The counsel went to China I think a couple of
  17   weeks ago, and they have determined that it is gone.
  18              THE COURT: What's gone?
  19              MR. DE VRIES: Certain parts of the source code that
  20   other indicators show us were copied from Motorola's code into
  21   their code.
  22              THE COURT: Okay.
  23              MR. DE VRIES: So then the third issue is whether they
  24   should give us a directory listing of their source code so that
  25   we can see the hierarchical structure of their system so that

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 112 of 138 PageID #:17954
                                                                                  112


  1    we can see where did that code go, why isn't it under that
  2    hierarchical thing.
  3               So on the versions we'd ask for, you will remember,
  4    Versions 2, 3, 4, 5, 6, and 7, what we were calling the
  5    intermediate major versions. As I understand the agreement,
  6    counsel has said that they -- that they are not sure that there
  7    is a point zero -- 2.0 as opposed to 2.1 or a 3.0 as opposed to
  8    3.2. I don't know why they don't know the answer to that yet.
  9    But I understand that they are willing to produce each of those
  10   major releases, at least one version, within each of the
  11   numerical portions. And we would just ask that we include in
  12   this order a date certain by which that production will happen.
  13   So that's issue one.
  14              Issue --
  15              THE COURT: So include in the order -- in the order a
  16   date you all have agreed on.
  17              MR. DE VRIES: Okay. We will, your Honor.
  18              Issue two is --
  19              THE COURT: Hopefully the order that you're both going
  20   to draft will deal with dates, at least, for all the stuff that
  21   we have on the table.
  22              MR. DE VRIES: Yes, your Honor, we will.
  23              THE COURT: Okay.
  24              MR. DE VRIES: The second issue is they refused to
  25   provide a 30(b)(6) witness to testify -- to answer our

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 113 of 138 PageID #:17955
                                                                                  113


  1    questions about where the missing source code that was copied
  2    from Motorola we allege went.
  3               THE COURT: Right.
  4               MR. DE VRIES: And their only answer -- their only --
  5               THE COURT: Now tell me -- I don't know -- what do you
  6    mean went?
  7               MR. DE VRIES: So their -- where is it now? Why isn't
  8    it in the repository? Who had it last? What is the
  9    information available to the company about why it used to be
  10   there and is no longer there?
  11              THE COURT: Is it really some kind of piece of paper?
  12              MR. DE VRIES: It is in -- well, the way that it works
  13   is there is a source code repository. It is a computer system
  14   that keeps source code.
  15              THE COURT: Oh. Oh, okay.
  16              MR. DE VRIES: And so that should -- and in fact
  17   there was testimony that it does contain all of the source code
  18   for the products.
  19              Now after counsel's trip to China, we're being told
  20   that, no, it is missing. And so what we'd like to do is ask
  21   about the circumstances. And we served a 30(b)(6) notice
  22   almost two months ago asking about this because two months ago,
  23   as we were having this discussion, there was a suggestion maybe
  24   we can't find this all.
  25              The only argument they're raising is they say that we

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 114 of 138 PageID #:17956
                                                                                  114


  1    had a single topic that needed the word source code in it in a
  2    prior 30(b)(6) notice that related to technical issues during
  3    the statute of limitations period. And they say for that
  4    reason we shouldn't be able to get a 30(b)(6) witness to
  5    testify about this new issue that's arisen, which is the
  6    missing source code.
  7               We think that that's wrong. I don't -- I can't
  8    imagine a valid basis for not allowing us to question the
  9    company about where the source code went. It is critical to
  10   the case.
  11              THE COURT: Well, the source code is part of your
  12   complaint.
  13              MR. DE VRIES: Absolutely. And they say that they
  14   have investigated, and it is gone. We should get to understand
  15   the facts around that.
  16              THE COURT: Okay. Well, they can't -- all lawyers can
  17   do -- I don't mean to be repetitive. All lawyers do is they
  18   transmit information to everybody else. To you, to me. They
  19   are not -- they are not vouching for anything. Well, sort of
  20   are, but not really.
  21              I think you should, as they, should be able to have a
  22   person who has the capacity to testify about something, whether
  23   it is gone, whether it is there, whether it is partially
  24   there. And that should be the end of the matter. I don't see
  25   why there is a dispute between you guys, the four of you, six

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 115 of 138 PageID #:17957
                                                                                  115


  1    of you. It is -- but somebody can testify to something --
  2               MR. DE VRIES: Right. And that's all we want.
  3               You know, at trial --
  4               THE COURT: Let's say it is gone.
  5               MR. DE VRIES: Uh-huh.
  6               THE COURT: So somebody with knowledge, much more than
  7    I could even think of, looks at the computer, looks at the
  8    source code, talks to whoever they talk to, and they say, wow,
  9    it vanished. It can't -- it is not explicable. I can't
  10   possibly explain it. It should have been -- it should have
  11   been in the computer. And it should have been number five in
  12   the lines of -- it is gone. I can't fathom. And that's the
  13   best you're going to get, and it will be -- it will resonate
  14   with a jury. Amidst this wealth of incomprehensible facts,
  15   they'll get that.
  16              MR. DE VRIES: And that's all we want because we can't
  17   -- of course -- I know counsel has represented that he's -- I
  18   think he means him personally -- traveled to China to do an
  19   investigation. And we're obviously not proposing to you, nor
  20   would we want to, put counsel on the stand at the trial to
  21   testify --
  22              THE COURT: Well, he's not --
  23              MR. DE VRIES: -- about that so we want a witness.
  24              THE COURT: He's not saying that.
  25              MR. DE VRIES: Right.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 116 of 138 PageID #:17958
                                                                                  116


  1               THE COURT: So if you get to the bottom line, lawyers
  2    vouch for clients all the time.
  3               MR. DE VRIES: Right.
  4               THE COURT: And they get burned occasionally. He's
  5    simply telling you what he's been told.
  6               MR. DE VRIES: Right. And all we were looking for is
  7    testimony from the company about --
  8               THE COURT: Right.
  9               MR. DE VRIES: -- that.
  10              THE COURT: So what's the problem?
  11              MR. DE VRIES: And so what they say is that it
  12   is -- and so they say, no, there was a topic before that had
  13   the word source code in it. You asked this witness in February
  14   about do you keep source code in this repository.
  15              THE COURT: And where is the witness going to testify,
  16   in China?
  17              MR. DE VRIES: I assume so. I assume that none of
  18   them are willing to come to the U.S.
  19              THE COURT: Well, I just --
  20              MR. DE VRIES: Although maybe we'll be surprised.
  21              THE COURT: -- want to be sure it is China; it is not
  22   here.
  23              MR. DE VRIES: It is in Hong Kong.
  24              THE COURT: So you guys are going to have to go to
  25   Asia.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 117 of 138 PageID #:17959
                                                                                  117


  1               MR. DE VRIES: Correct. And we're willing to do that.
  2               THE COURT: And the person who will testify lives
  3    there.
  4               MR. DE VRIES: You know, the answer is I don't know.
  5    It is a little -- we don't know who they're going to put up
  6    yet. And they do have witnesses that are here in California
  7    and Florida but, I think --
  8               THE COURT: Well, if they have witnesses in
  9    California, and it is an appropriate 30(b)(6) witness, you'll
  10   only have to go to California.
  11              MR. DE VRIES: Yeah.
  12              THE COURT: If it is somebody who lives there, there
  13   is no real burden.
  14              MR. DE VRIES: Right. We'll go to Hong Kong.
  15              THE COURT: It is a burden of life. You'll go to Hong
  16   Kong.
  17              MR. DE VRIES: That's not a problem. We just need
  18   testimony from the company about an issue that arose after this
  19   February deposition --
  20              THE COURT: Okay.
  21              MR. DE VRIES: -- which is, where is the source code
  22   because we're going to have an -- unless something changes,
  23   we're going to have to go to trial and say, we see that all the
  24   names were copied and here's some emails that talk about
  25   copying this, but we don't have that code, and they say it is

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 118 of 138 PageID #:17960
                                                                                  118


  1    missing, and here's their explanation why.
  2               MR. CLOERN: May I respond, your Honor?
  3               THE COURT: Yeah, I don't see that there should be any
  4    kind of issue between the two -- the five of you, six of you,
  5    seven of us.
  6               MR. CLOERN: Because they are not telling you all the
  7    facts. So the issue --
  8          (Laughter.)
  9               MR. CLOERN: -- is this.
  10              THE COURT: Okay.
  11              MR. CLOERN: The issue is this.
  12              THE COURT: Well, can I ask you? Can I ask you? As I
  13   have articulated the facts and that -- as they have been
  14   described to me, would you not agree that a 30(b)(6) witness
  15   would be appropriate?
  16              MR. CLOERN: I absolutely 100 percent agree, and we
  17   never told them that they can't get a 30(b)(6) witness.
  18              THE COURT: Okay. So what's the problem?
  19              MR. CLOERN: So here's the issue. What they want is a
  20   30(b)(6) witness like next week to testify about the source
  21   code. And then they want to go to China and fly
  22   (unintelligible) to do that. And then they want to
  23   testify -- then they want another 30(b)(6) about the source
  24   code again, in January, February, when the depositions occur in
  25   the normal course.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 119 of 138 PageID #:17961
                                                                                  119


  1               And they say the reason they want that is because they
  2    don't really understand the overall organization --
  3               THE COURT: You know, they don't get two bites at the
  4    apple. I don't believe that they are asking --
  5               MR. CLOERN: They have already had it. They already
  6    had -- we gave them already an early deposition of our source
  7    code person at Hytera, Xiaohua Zheng, so they could ask her how
  8    many versions are there, what -- you know, what -- where do you
  9    keep it? Blah, blah, blah, so they would know how to structure
  10   their discovery.
  11              They want a second early deposition. And now
  12   they -- then they want to do it again later.
  13              THE COURT: That's a different person, I assume.
  14              MR. CLOERN: No, same person, to ask the same
  15   questions --
  16              THE COURT: Can you --
  17              MR. CLOERN: -- how is the code organized.
  18              THE COURT: Did you know at the time -- this is
  19   getting -- borders on silly. I mean, everybody does this, and
  20   I don't understand why. I mean, I do, but I -- when you went
  21   there, could you not have asked the questions you would like to
  22   ask now?
  23              MR. DE VRIES: We could not, no.
  24              THE COURT: Okay. Then that's the answer.
  25              MR. CLOERN: Your Honor, that's not true.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 120 of 138 PageID #:17962
                                                                                  120


  1               THE COURT: Okay.
  2               MR. CLOERN: That's not true.
  3               THE COURT: There isn't any way on earth that
  4    I -- that anybody -- I don't care what they tell you -- can
  5    officially -- can officiate something that only you guys live
  6    through and know. You say it is, they say they want to ask a
  7    few questions.
  8               I would think if you're talking about why source code
  9    is missing, you don't have to go to Hong Kong. I would think
  10   you could do it by videoconference so nobody --
  11              MR. DE VRIES: We're happy to go to Hong Kong. It
  12   is -- it is better to do it live, especially with some of the
  13   language issues.
  14              THE COURT: Okay.
  15              MR. DE VRIES: But, yeah, we need --
  16              THE COURT: The person who is being deposed, will it
  17   be a different person than the person who I'm told is
  18   being -- was deposed?
  19              MR. CLOERN: Your Honor, could I put some meat on the
  20   bones? I think there is some -- some -- just one piece of
  21   confusion, because there is not missing code. So
  22   what -- here's what happened. We produced a couple of versions
  23   to them, and they had it, right? And what they see is
  24   that -- you know, when source code goes -- you have source
  25   code. And the source code is something that more or less a

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 121 of 138 PageID #:17963
                                                                                  121


  1    human can read. It says, here is the timer, it is 15 seconds,
  2    do this, go get this variable, look at that constant, divide
  3    them, so forth.
  4               A machine called a compiler takes that source code,
  5    which a human can read and write, takes a compiler and turns it
  6    into what's called object code. And these are just a bunch of
  7    symbols that computer chips understand.
  8               So for seven files out of the tens of thousands of
  9    lines of code, and the thousands of files, for seven of them
  10   there is no source code, but there is the object code. So
  11   somebody -- the source code was lost somewhere along the lines.
  12              We just produced version 1.0 to them which shows that,
  13   you know, all the way back in Version 1.0, those same seven
  14   files in our main source code server don't have the
  15   under -- the source code from which the object code was
  16   created.
  17              For seven files. So what we have told them is that --
  18   is that we're looking for it. When we find it, we'll give it
  19   to you. We haven't found it yet. For some reason it is not
  20   stored where all the other source code is. We haven't found
  21   it. So all of the 30(b) -- and what they want is they say they
  22   want a 30(b)(6) witness --
  23              THE COURT: You have been looking for a while.
  24              MR. CLOERN: Yeah.
  25              THE COURT: That would suggest to me it is gone.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 122 of 138 PageID #:17964
                                                                                  122


  1               MR. CLOERN: Yeah, it may be gone. And right now it
  2    is gone. All -- it --
  3               THE COURT: Well, they can't wait endlessly while you
  4    look. You have been looking for a long time.
  5               MR. CLOERN: Yeah, I know. And it is -- it is gone.
  6    But, you know, not --
  7               THE COURT: That's -- I would think that's -- if you
  8    find it, you will then supplement with, oh, my goodness, here
  9    it is.
  10              MR. CLOERN: Absolutely.
  11              THE COURT: And do they get to take another 30(b)(6)
  12   deposition? No.
  13              So if they had effectively two shots at it in the, and
  14   the case does not turn on this one thing.
  15              MR. CLOERN: So what -- all we're suggesting, your
  16   Honor -- and we're not saying they can't -- certainly they can
  17   ask about this. I would never say they couldn't. That's
  18   crazy. This is source code.
  19              THE COURT: Right.
  20              MR. CLOERN: This is object code for which there is
  21   missing source code.
  22              THE COURT: Right.
  23              MR. CLOERN: Sure they can ask about that.
  24              THE COURT: Okay.
  25              MR. CLOERN: But all we're saying is they can ask

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 123 of 138 PageID #:17965
                                                                                  123


  1    about that in January when -- when we all go and we do all the
  2    depositions in the case and in their normal course.
  3               THE COURT: Oh, I see, you're going to be there any
  4    way in January, and you don't want to do it (unintelligible)
  5    December.
  6               MR. CLOERN: Right, especially for --
  7               THE COURT: Well, that seems reasonable.
  8               MR. CLOERN: -- what will be a 15-minute deposition
  9    because --
  10              THE COURT: Well, maybe not.
  11              MR. CLOERN: -- what the witness is going to say is --
  12              THE COURT: Stop. I think --
  13              MR. CLOERN: Sorry.
  14              THE COURT: (Unintelligible) reasonable you don't make
  15   two trips.
  16              MR. CLOERN: Thank you, your Honor.
  17              MR. DE VRIES: You know, your Honor, we have made
  18   multiple trips out there to take these depositions. We think
  19   that the --
  20              THE COURT: I know, but it cost as lot of money.
  21              MR. DE VRIES: Your Honor, this is a very, very
  22   important matter to our -- to our client.
  23              THE COURT: And you tell me --
  24              MR. DE VRIES: -- whose technology is.
  25              THE COURT: -- your case isn't going to be over. I

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 124 of 138 PageID #:17966
                                                                                  124


  1    understand. Every case Motorola has is important.
  2               I just don't think that waiting a few weeks to take a
  3    deposition at -- unless somebody is going to die -- counts for
  4    anything --
  5               MR. DE VRIES: Here --
  6               THE COURT: -- in the calculus of reasonableness.
  7               MR. DE VRIES: Here's the issue. And, your Honor, if
  8    you tell us you have to go in January, then I will go on the
  9    very first possible day that they will make someone
  10   available --
  11              THE COURT: Okay.
  12              MR. DE VRIES: -- because I am concerned about
  13   something that was just said.
  14              THE COURT: All right.
  15              MR. DE VRIES: Two things really. The first is that
  16   although counsel said it would be crazy to suggest that no
  17   deposition occur, what they actually wrote to your Honor in the
  18   brief last night at page 13 is, at the very bottom, as such, it
  19   would be wasteful and burdensome to hold another deposition on
  20   this issue.
  21              THE COURT: Well, he's using a shorthand non-legal
  22   kind of equity term.
  23              MR. DE VRIES: Right. But what he's saying is, I
  24   think now that, okay, although they told you last night that a
  25   deposition shouldn't occur, now they are saying a deposition

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 125 of 138 PageID #:17967
                                                                                  125


  1    can occur, but it just should occur later.
  2               Now -- and here's the issue. Please just let me
  3    finish.
  4               That what counsel said is the code is gone now. Maybe
  5    it will show up later.
  6               I will tell you, I have done these cases a number of
  7    times in trade secret matters for plaintiff. A frequent thing
  8    that happens is people can't find things, and then --
  9               THE COURT: And in simpler cases that's the claim
  10   also.
  11              MR. DE VRIES: Right. And then -- and then they find
  12   them later. But the reason they find them later is because we
  13   get to learn facts about, okay, wait a minute, when this
  14   investigation was done, when counsel went to China -- and I'm
  15   not asking about what counsel did. But I want to know the
  16   facts that they were looking at because I think, from my
  17   experience, that if I knew exactly what had happened here, we
  18   would find this code or know a lot more about it before we get
  19   to these depositions that are going to be happening later in
  20   February -- January and February.
  21              So if it is that the witness is unavailable --
  22              THE COURT: But it strikes me that's a reason for
  23   putting it off, not doing it sooner.
  24              MR. DE VRIES: Well, we're actually looking for the
  25   facts and the truth. I mean -- is.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 126 of 138 PageID #:17968
                                                                                  126


  1               THE COURT: Right.
  2               MR. DE VRIES: And we're not looking for a
  3    circumstance where the trial date gets moved. They find the
  4    code on the last day of fact discovery, even though we were
  5    here three months earlier. And I believe that if I was asking
  6    this witness --
  7               THE COURT: Judge Norgle will never let them do
  8    that. To be -- I mean, really, there is a -- there is a
  9    certain reality to life. You don't find things in big time
  10   litigation with a huge brilliant lawyers in the case on the eve
  11   of trial. It is absurd, absurd even to suggest that.
  12              Yeah, we are told by the Supreme Court over and over
  13   and over and over again that experience and common sense count
  14   in litigation. Now do you think anybody is going to, buy,
  15   especially a jury, but a Judge won't buy, oh, we went over
  16   there, we did this, we did that, we have been asking for six
  17   months, we just found the information. If they would have
  18   tried to do that, that would be madness.
  19              MR. DE VRIES: There is another issue though too, and
  20   it is the other reason for the timeliness. So their key --
  21              THE COURT: Well, excuse me.
  22              MR. DE VRIES: Yeah, I'm sorry.
  23              THE COURT: Seems to me that your argument makes the
  24   argument for doing it in January, not in December.
  25              MR. DE VRIES: Well, here's the other concern. So we

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 127 of 138 PageID #:17969
                                                                                  127


  1    have another case against them in Ohio. And in that case we 4
  2    for the deposition of Sam Chia, who is the author of the email
  3    that your Honor was talking about earlier.
  4               THE COURT: Right.
  5               MR. DE VRIES: What we were told in response was that
  6    Sam Chia no longer works at the company. I don't know the
  7    circumstances there. I know that Y.T. Kok, the gentleman who
  8    pled the Fifth in response to the source code copying
  9    questions, is still there. But I am very, very concerned, your
  10   Honor, that by the time we get around to talking to Ms. Zheng
  11   or whomever it is going to be, that even more people with
  12   knowledge of the facts are gone. And so I think very strongly
  13   that -- I couldn't tell you how much I believe this, that the
  14   sooner we're able to get this information, the better.
  15              Now does that mean it has to be next week or December
  16   1st, you know? No, we can work with them to be
  17   reasonable. But we don't want it to be --
  18              THE COURT: Is the person you would want to depose or
  19   who is going to be offered to you -- you don't even know, are
  20   they still employed there?
  21              MR. DE VRIES: The answer is they have not identified
  22   a witness because, as recently as last night, they told your
  23   Honor that they wouldn't provide a deposition, but --
  24              THE COURT: Well, it doesn't matter what they said.
  25              MR. DE VRIES: But what they're --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 128 of 138 PageID #:17970
                                                                                  128


  1               THE COURT: They are going to do it.
  2               MR. DE VRIES: Right. And so right now --
  3               THE COURT: The only question is when.
  4               MR. DE VRIES: Right.
  5               THE COURT: And, by the way, if they're getting rid of
  6    people lickety split, it doesn't matter what date they have.
  7    The person will be gone.
  8               MR. DE VRIES: Right.
  9               THE COURT: But that is -- you know, so I don't
  10   think -- I don't -- I understand your logic, and your logic
  11   makes sense, except in the real world with -- in which we live,
  12   I just don't think that's the way things function --
  13              MR. DE VRIES: Well --
  14              THE COURT: -- so it doesn't make any difference.
  15              And nothing could be, in a generalized sense, better
  16   for you than that the guy suddenly disappeared right before his
  17   deposition was to occur.
  18              MR. DE VRIES: Right. Understood, your Honor. And as
  19   I said, if your Honor would like us to do it in January, that's
  20   when we'll do it --
  21              THE COURT: Well, I'm torn.
  22              MR. DE VRIES: -- our interest is --
  23              THE COURT: You can't get to it. Today is the
  24   13th. You couldn't get to it until December.
  25              MR. DE VRIES: Right. I'm just worried -- it is a

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 129 of 138 PageID #:17971
                                                                                  129


  1    February fact discovery close. This is a very important issue.
  2    We still don't have all the source code. They -- we don't have
  3    a date certain when we're going to get most of it. So I'm
  4    very, very, very concerned. And so that we're trying to do our
  5    best to move things alone.
  6               We will come to them. We will do it at our
  7    expense. You know, but if your Honor says you need do it in
  8    January, we'll do it in January.
  9               MR. CLOERN: Your Honor, we -- we have produced four
  10   versions, four full versions, of source code, all the code we
  11   have, except for those seven files where there is a piece of
  12   the source code missing, but not the object code. Right?
  13   Which they are actually -- I know they are decompiling to sort
  14   of turn it back into source code. They are doing that. So
  15   they know what it says.
  16              There is nothing we haven't given them. There is
  17   nothing missing. The code we have, we gave it to them. They
  18   have got four versions of it.
  19              We're giving them three more versions so they have
  20   every single version in the last three years, because that's
  21   the copyright relevant period.
  22              THE COURT: I think the concern is what's not there
  23   and why.
  24              MR. CLOERN: Sure, sure, sure. So they are going to
  25   get a 30(b)(6) witness. We're all going to go at the end of

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 130 of 138 PageID #:17972
                                                                                  130


  1    discovery, in either January or February, and we're going to do
  2    a bunch of depositions in China, a bunch of Hytera depositions.
  3    That's when we're going to go do those.
  4               And they are going to get a 30(b)(6) deposition on
  5    Hytera source code. And that deponent is Xiaohua Zheng. They
  6    have already had one --
  7               THE COURT: Pardon me. What's your trial date?
  8               MR. CLOERN: Our trial date is November, your Honor.
  9    Next November.
  10              THE COURT: Next November.
  11              MR. CLOERN: A year from now.
  12              MR. DE VRIES: Yeah. In fact, discovery cutoff is
  13   February. And it sounds like we're now talking about pushing
  14   the deposition to February, which would be a three-month delay.
  15              MR. CLOERN: No, no, no, we're -- all I'm saying is --
  16              THE COURT: I'm not suggesting you pit it off. I
  17   thought you were going in January.
  18              MR. DE VRIES: No, I think he was -- what counsel is
  19   now saying is we're going to do a bunch of depositions at the
  20   very end of discovery, and he wants to do this deposition then.
  21              THE COURT: Oh, I don't think -- I don't think so. I
  22   only thought that you were going there in December -- in
  23   January.
  24              MR. DE VRIES: We have no plans to do that.
  25              MR. CLOERN: Your Honor, let me --

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 131 of 138 PageID #:17973
                                                                                  131


  1               THE COURT: I'm not putting it off till February.
  2               MR. CLOERN: Okay. No, no, no, I just want to
  3    clarify. This is a limited 30(b)(6) deposition.
  4               THE COURT: I don't know the importance of the
  5    deposition. I'm told and just hearing it strikes me as
  6    something that has significance and something that might be
  7    significant and something the poor jury is going to be
  8    inundated with very technical material will understand.
  9               MR. CLOERN: Sure. Well, your Honor, they're going
  10   to -- so --
  11              THE COURT: Okay.
  12              MR. CLOERN: So in January is when both parties have
  13   discussed going to China to do the Hytera depositions on source
  14   code, on damages issues, on all --
  15              THE COURT: No, I understand. I don't mean to
  16   interrupt you. But I'm being told now that that is not
  17   something that they are willing to do, if possible, and they
  18   would rather accelerate that limited thing now. And they want
  19   to do it now. The other stuff, I guess, you have agreed to.
  20              MR. CLOERN: So -- they're having -- what they want to
  21   do is they want to one topic out of their 30(b)(6) source code
  22   deposition and make a trip to China to do that, you know --
  23              THE COURT: Wait. Sorry. No, go ahead.
  24              MR. CLOERN: So what they want to do is they want to
  25   take one topic out of their 30(b)(6) deposition on source code,

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 132 of 138 PageID #:17974
                                                                                  132


  1    and then they want to go and do that early.
  2               THE COURT: But they -- they -- look, gosh, we're
  3    arguing over nothing. They tell me that they think this
  4    deposition is meaningful. In the normal course of things,
  5    without a trial date looming, I would tend to agree with you
  6    and they should be able to put it off. But they tell me that
  7    it is very significant. I'm going to accept their word.
  8               If you told me something was significant, I would take
  9    your word for it. I think you -- this -- if they think this is
  10   significant, then go there in December. I don't think you
  11   should wait until the end of discovery. There is going to be
  12   so much happening, and you guys have to decide whether or not
  13   -- discovery is closing when?
  14              MR. CLOERN: It closes, your Honor --
  15              MR. DE VRIES: End of February.
  16              MR. CLOERN: -- in February. And so I just want to
  17   clarify --
  18              THE COURT: So wait. Hold on. And Judge Norgle set
  19   that date. I can't do anything about that.
  20              MR. DE VRIES: That is correct that Judge Norgle set
  21   that date. And then expert reports are due in April, our
  22   expert reports.
  23              THE COURT: Well, if you don't look at what's going
  24   on, and you look at the dates in the abstract, they work.
  25              MR. CLOERN: They do work. What we're going to -- so

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 133 of 138 PageID #:17975
                                                                                  133


  1    what your Honor --
  2               THE COURT: In the abstract they work.
  3               MR. CLOERN: Well, right.
  4               THE COURT: I mean, it doesn't matter --
  5               MR. CLOERN: What your Honor would be ordering is a
  6    30(b)(6) deposition on one source code issue in December, and
  7    then they go back a few week later in January and do the
  8    30(b)(6) source code deposition on all the other issue, if you
  9    have -- when we do all the other depos.
  10              THE COURT: But they --
  11              MR. CLOERN: Why don't we all fly out to China three
  12   weeks early?
  13              THE COURT: -- have explained -- they have explained
  14   why they think it is significant. And I just can't endlessly
  15   go on. A decision right or wrong is better than no decision,
  16   so I'm just telling you.
  17              MR. CLOERN: Your Honor --
  18              THE COURT: If you can persuade them to put off the
  19   deposition we have talked about today for a time in advance, I
  20   mean, later, I don't care. But I think -- I'm going to say
  21   I -- my discretion tells me that if they want to do it sooner,
  22   they can do it sooner.
  23              MR. CLOERN: Well, your Honor, if I could make one
  24   final --
  25              THE COURT: It is just -- it is just a -- never mind.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 134 of 138 PageID #:17976
                                                                                  134


  1               Go ahead.
  2               MR. CLOERN: Well, your Honor, what they haven't
  3    explained is why doing it three weeks early makes any
  4    difference.
  5               THE COURT: They have. I think -- they think the
  6    fellow is going to be spirited away.
  7               MR. CLOERN: So the witness, I'm telling you, is
  8    Xiaohua Zheng. It is who they already deposed once on source
  9    code. They are asking for a second source code deposition.
  10   And they want a third one in January. That person is at the
  11   company and is going nowhere. It is. Xiaohua Zheng. They
  12   already deposed her once. They want a second early one --
  13              THE COURT: Well, they --
  14              MR. CLOERN: -- and then a third on all the merits
  15   issues.
  16              THE COURT: Folks, really, I mean, we are arguing over
  17   how many angels can exist on the head of a pin. Maybe that's
  18   what discovery has come to, but nobody ever dreamed that it
  19   would be that. We're arguing about a date for a deposition.
  20              MR. DE VRIES: We agree.
  21              THE COURT: Every -- each side --
  22              MR. DE VRIES: Right.
  23              THE COURT: -- has sort of equivalent arguments. It
  24   is a -- you might as well flip a coin.
  25              MR. DE VRIES: Your Honor, as of last night they said

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 135 of 138 PageID #:17977
                                                                                  135


  1    they wouldn't even give us one.
  2               MR. CLOERN: That's not true. We didn't say that.
  3               MR. DE VRIES: In --
  4               THE COURT: I wasn't there. I can't -- I can't
  5    (unintelligible) who is --
  6               MR. DE VRIES: It is in your -- it is in the brief to
  7    you, your Honor.
  8               THE COURT: That doesn't make it true. I can't
  9    officiate who is telling the truth about what. If you want to
  10   take the deposition, when I told you in an early December --
  11   you should -- if you have real concerns.
  12              If you don't have those concerns, you should wait.
  13              As far as Judge Norgle is concerned, I'm not advising
  14   you to do anything.
  15              MR. DE VRIES: Yeah.
  16              THE COURT: You folks, if you think there is an issue,
  17   you have the tools available to do something.
  18              MR. DE VRIES: Thank you, your Honor. And we'll work
  19   to find a mutually agreeable date in December.
  20              THE COURT: Yeah. Whether he likes it or he doesn't
  21   like the date you pick, is really a matter for Judge Norgle.
  22              MR. DE VRIES: Yeah.
  23              Then there is only one final issue, and I think it is
  24   an easy one, and it is that we have asked for the hierarchical
  25   structure of their source code repository. It is just a file

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 136 of 138 PageID #:17978
                                                                                  136


  1    listing.
  2               Their position in their brief to you last night, which
  3    is, by the way, what I was referring to your Honor, not our
  4    brief, their brief to you when they said they wouldn't give a
  5    deposition --
  6               THE COURT: Yeah.
  7               MR. DE VRIES: -- in that brief at page 13, at the
  8    top, the full sentence, it reads: Motorola seeks a full
  9    listing of Hytera's source code directories and files. Hytera
  10   is investigating Motorola's request and will provide an update
  11   to Motorola by November 19th, 2018, next Monday.
  12              This is clearly relevant. We need a date certain by
  13   which it will be produced. We think it should be this Friday.
  14              THE COURT: They said just by next Monday.
  15              MR. DE VRIES: No, they said they are going to tell us
  16   their position by next Monday.
  17              MR. CLOERN: We can produce it, your Honor. I got
  18   that position this morning.
  19              THE COURT: Okay. Good. So November 19 -- whatever
  20   the date is on Monday is the date for production.
  21              MR. DE VRIES: Thank you, your Honor. Those are all
  22   the issues we have, and we very much appreciate the Court's
  23   time.
  24              THE COURT: And I will very much appreciate the four
  25   of you -- excuse me one second. The four of you agreeing on an

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 137 of 138 PageID #:17979
                                                                                  137


  1    order that encompasses all that we talked about, with nobody
  2    trying to get the edge over the other side. Just flat out it
  3    is what it is, and then we'll talk.
  4               Yes?
  5               MR. CLOERN: So --
  6               THE COURT: No, your --
  7               MR. CLOERN: I would be happy to say what he wanted.
  8               THE COURT: Oh.
  9               MR. CLOERN: So, your Honor, we still need to address
  10   the trade secret issue so we would like to do that if --
  11              THE COURT: I'll tell you what.
  12              MR. CLOERN: -- (unintelligible) we would like a
  13   break --
  14              THE COURT: You guys can sit down and go into my
  15   office so I can take care of the other people who are
  16   waiting. Talk about what you need to talk about. And then
  17   I'll come in there or you'll come out there.
  18              So come with me and I'll show you where to you.
  19              MR. CLOERN: Thank you.
  20              THE COURT: Okay.
  21              MR. CLOERN: Do we need to move all of our stuff in
  22   there?
  23              THE COURT: No. Don't worry about your stuff.
  24              MR. CLOERN: Okay. Thank you.
  25              THE COURT: They can work around your stuff.

                                  ** ROUGH DRAFT **
Case: 1:17-cv-01973 Document #: 360 Filed: 12/02/18 Page 138 of 138 PageID #:17980
                                                                                  138


  1                       (Which concluded the proceedings.)
  2                                     CERTIFICATE
  3               I certify that the foregoing is a correct transcript
  4    from the digital recording of proceedings in the above-entitled
  5    matter to the best of my ability, given the limitation of using
  6    a digital-recording system.
  7

  8

  9    / s/ Pamel a S.   War r en                       November 15, 2018
       Official Court Reporter                               Date
  10   United States District Court
       Northern District of Illinois
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                                    ** ROUGH DRAFT **
